 



Exhibit 10.2
TIMBERLAND PURCHASE AND SALE AGREEMENT
VIRGINIA TIMBERLANDS
This Timberland Purchase and Sale Agreement (“Agreement”) is entered into by and
between GLAWSON INVESTMENTS CORP., a Georgia corporation (“Purchaser Parent”),
GIC INVESTMENTS LLC, a Delaware limited liability company owned by Purchaser
Parent (“Purchaser”) and GLATFELTER PULP WOOD COMPANY, a Maryland corporation
(“Seller”), dated and effective as of August 8 2007.
Now, Therefore, subject to the terms and conditions set forth in this Agreement
and in consideration of the mutual covenants and agreements of the parties
herein contained, the receipt and adequacy of which hereby are acknowledged, the
parties agree as follows:
Article 1
Definitions
1.1 Terms. As used in this Agreement, the following terms shall have the
following meanings:

  (a)   [Intentionally Omitted]     (b)   Agreement. “Agreement” means this
Timberland Purchase and Sale Agreement dated as of August ___, 2007.     (c)  
Assignment and Assumption Agreement For Land-Related Agreements and Permits.
“Assignment and Assumption Agreement for Land-Related Agreements and Permits”
means the instrument to assign and assume the Land-Related Agreements and the
Permits. The form of such Assignment and Assumption Agreement for Land-Related
Agreements and Permits is attached as Exhibit G.     (d)   Bank. “Bank” means a
U.S. or state chartered bank or other financial institution acceptable to Seller
in its sole discretion.

 



--------------------------------------------------------------------------------



 



  (e)   Business Day. “Business Day” means a day of the year other than a
Saturday or Sunday or day on which banks are required or authorized to close in
New York, New York.     (f)   Cash Assets. “Cash Assets” means the assets
identified on Exhibit N, if any.     (g)   Closing & Closing Date. “Closing” and
“Closing Date” mean the date on which the Purchase Price is paid, the Deed(s)
are conveyed to Timber LLC for recording, and the Timber LLC Interests are
conveyed to Purchaser.     (h)   Code. “Code” means the Internal Revenue Code of
1986, as amended.     (i)   Deed and Deed(s). “Deed and Deed(s)” mean limited
warranty deed(s) to Timber LLC, each of which shall warrant title only against
the lawful claims arising by, through, or under Seller. The Deed shall be
substantially in the form set forth in Exhibit D.     (j)   Dollars. “Dollars”
or the symbol “$” means lawful money of the United States of America denominated
in United States dollars.     (k)   Earnest Money Deposit. “Earnest Money
Deposit” has the meaning specified in Article 3.2.     (l)   Environmental
Defect Parcels. “Environmental Defect Parcels” has the meaning specified in
Article 3.4.     (m)   Environmental Law. “Environmental Law” means any
applicable federal or state law, rule, or regulation pertaining to pollution or
protection of the environment, human health, or actual or threatened releases,
discharges, or emissions into the environment.     (n)   Escrow Officer. “Escrow
Officer” means the following, who shall serve as escrow agent for the purchase
and sale of the Timber LLC Interests and transfer of the Timberland Property:

Page 2



--------------------------------------------------------------------------------



 



Chicago Title Insurance Company
4170 Ashford Dunwoody Road, Ste 460
Atlanta, GA 30319
Attn: Chris Valentine
Tel: 404-303-6300
Fax — 404-303-6307

  (o)   Governmental Authority. “Governmental Authority” means the government of
the United States of America or any other state or other political subdivision
thereof or any branch, department, agency, instrumentality, court, tribunal, or
regulatory authority that constitutes a part, or exercises any sovereign power
of, any of the foregoing.     (p)   Hazardous Substances. “Hazardous Substances”
means any substance or material defined or designated as a “Hazardous Substance”
under any Environmental Law.     (q)   HSR Notifications. “HSR Notifications”
has the meaning specified in Article 5.1.     (r)   Installment Note.
“Installment Note(s)” has the meaning specified in Article 3. Such Installment
Note(s) shall be substantially in the form set forth in Exhibit K with such
modifications as may be mutually agreed by the parties.     (s)   Installment
Note Purchase Price. “Installment Note Purchase Price” means the portion of the
Purchase Price payable by Purchaser to Seller in consideration for the
Installment Note Timberlands.     (t)   Installment Note Timberlands.
“Installment Note Timberlands” means the Timberland Property.     (u)  
Land-Related Agreements. “Land-Related Agreements” means all leases, easements,
rights-of-way, road rights, permits, licenses, contracts, agreements, and other
commitments (except collective bargaining agreements) primarily incident or
appurtenant to Seller’s ownership of the Timberland Property listed or described
in Exhibit E.

Page 3



--------------------------------------------------------------------------------



 



  (v)   Letters of Credit. “Letters of Credit” has the meaning specified in
Article 3. The Letters of Credit shall be in such form and substance as may be
mutually agreed by the parties and otherwise consistent with the Timber Note
Indicative Terms.     (w)   Notice of Default. “Notice of Default” has the
meaning specified in Article 8.3.     (x)   Permits. “Permits” means the
governmental permits, if any, listed or described in Exhibit F.     (y)  
Permitted Exceptions. “Permitted Exceptions” has the meaning specified in
Article 3.4.     (z)   Person. “Person” means an individual, partnership,
limited partnership, corporation (including a business trust), limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof.
    (aa)   Pledge Agreement. “Pledge Agreement” has the meaning specified in
Article 3. The Pledge Agreement shall be in such form and substance as may be
mutually agreed by the parties and otherwise consistent with the Timber Note
Indicative Terms.     (bb)   Protected Species. “Protected Species” means any
species of fish or wildlife listed as either threatened or endangered under
Section 4 of the Endangered Species Act of 1973, as amended, 16 U.S.C. § 1531 et
seq.     (cc)   Purchase Price. “Purchase Price” has the meaning specified in
Article 3.     (dd)   Purchaser. “Purchaser” has the meaning specified in the
Preamble.     (ee)   Purchaser Parent. “Purchaser Parent” has the meaning
specified in the Preamble.

Page 4



--------------------------------------------------------------------------------



 



  (ff)   Purchasing Parties. “Purchasing Parties” means, prior to the Closing,
Purchaser Parent and Purchaser and, immediately prior to, on and after the
Closing, Purchaser Parent, Purchaser and Timber LLC.     (gg)   Reimbursement
Agreement. “Reimbursement Agreement” has the meaning specified in Article 3. The
Reimbursement Agreement shall be in such form and substance as may be mutually
agreed by the parties and otherwise consistent with the Timber Note Indicative
Terms.     (hh)   Seller. “Seller” means Glatfelter Pulpwood Company and/or its
assigns.     (ii)   Seller’s Certificate of Non-Foreign Status. “Seller’s
Certificate of Non-Foreign Status” means Seller’s Internal Revenue Code § 1445
Certificate. The form for Seller’s Certificate of Non-Foreign Status is set
forth in Exhibit H.     (jj)   Seller’s Knowledge. “Seller’s Knowledge” means
present actual knowledge, without any duty of investigation or inquiry, of any
of the following employees of Seller: Thomas V. Bosley and James B. Kuykendall.
    (kk)   Seller’s Non-Financial Management Records. “Seller’s Non-financial
Management Records” means Seller’s management records concerning the Timberland
Property listed on Exhibit B-2 and specifically excluding any records that are
proprietary and confidential to Seller.     (ll)   Standard Timberland Title
Exceptions. “Standard Timberland Title Exceptions” means the general exceptions
to title set forth in Exhibit C.     (mm)   Subsidiary. “Subsidiary” means, with
respect to any Person, any other Person of which (i) a majority of the
outstanding share capital, voting securities or other equity interests are
owned, directly or indirectly, by such Person or (ii) such Person is entitled,
directly or indirectly, to appoint a majority of the board of directors or
managers or comparable supervisory body of the other Person.

Page 5



--------------------------------------------------------------------------------



 



  (nn)   Timber LLC. “Timber LLC” means up to two (2) Delaware limited liability
companies to be formed by Seller prior to the Closing, pursuant to
organizational documents reasonably satisfactory to Seller and Purchasing
Parties, for the purposes described in Article 2.4, and any successor to such
entity.     (oo)   Timber LLC Assets. “Timber LLC Assets” has the meaning
specified in Article 2.4.     (pp)   Timber LLC Interests. “Timber LLC
Interests” means all of the membership interests outstanding as of the Closing
Date in Timber LLC.     (qq)   Timber Note Indicative Terms. “Timber Note
Indicative Terms” means the terms of the Installment Notes as set forth in
Exhibit M.     (rr)   Timberland Property. “Timberland Property” means certain
unimproved timberland listed on Exhibit A, together with timber (standing and
downed), reproduction, any improvements thereon.     (ss)   Title Defects.
“Title Defects” has the meaning specified in Article 3.4.     (tt)   Title
Defect Parcels. “Title Defect Parcels” has the meaning specified in Article 3.4.
    (uu)   Title Insurer. “Title Insurer” means Chicago Title Insurance Company.
    (vv)   Title Policy. “Title Policy” has the meaning specified in
Article 4.3.     (ww)   Transaction Documents. “Transaction Documents” means
this Agreement, the Installment Notes, the Letters of Credit and any exhibits or
schedules thereto or other documents referred to therein.     (xx)   Treasury
Regulations. “Treasury Regulations” means the treasury regulations (including
temporary regulations) promulgated by the United States Department of Treasury
with respect to the Code.

Page 6



--------------------------------------------------------------------------------



 



  (yy)   Value Table. “Value Table” means the table attached as Exhibit J.

1.2 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed, and all accounting procedures shall be performed,
in accordance with generally accepted accounting principles applicable in the
United States as of the date of this Agreement, consistently applied.
Article 2
Purchased Property And Assumed Liabilities
2.1 Property To Be Purchased And Sold. Seller hereby agrees to sell to Purchaser
and Purchaser hereby agrees to purchase from Seller, on the Closing Date, for
the Purchase Price, and upon the terms and subject to the conditions hereinafter
stated, the Timber LLC Interests. On or before Closing, Seller shall assign,
transfer or convey to Timber LLC the following:

  (a)   Timberland Property. All of the Timberland Property.     (b)  
Land-Related Agreements. To the extent assignable without consent of third
parties, to the extent assignable with consents where such consents are
reasonably obtainable at no cost to Seller, and to the extent of Seller’s
assignable interest therein where such consents are not reasonably obtainable at
no cost to Seller and where such agreements without consent are acceptable to
Purchasing Parties, without liability to Seller for such failure to obtain
consents, all of Seller’s right, title, and interest in and to the Land-Related
Agreements, all of which are listed on Exhibit E; provided, however, that except
for the Replanting Obligations (as hereinafter defined), Purchasing Parties
shall have the right to review and approve during the Inspection Period all
Land-Related Agreements as being the type of agreements that typically are
assigned to and assumed by a purchaser in a large timberland transaction and
that the Land-Related Agreements, taken as a whole, are commercially fair and
reasonable and do not impose an undue burden on either the Timberland Property
or Purchaser.     (c)   Permits. To the extent assignable without liability to
Seller, all of Seller’s right, title, and interest in and to the Permits listed
on Exhibit F.

Page 7



--------------------------------------------------------------------------------



 



2.2 Assumed Liabilities. Seller shall cause Timber LLC to assume immediately
prior to the Closing and pay when due, to the extent not paid or discharged
prior to the Closing, only those liabilities and obligations of Seller arising
from and after the Closing Date pursuant to the following:

  (a)   Timberland Property. Any obligation pertaining to the Timberland
Property as specifically identified in this Agreement including the Exhibits
excepting, however, any obligations under any Land Related Agreements that are
not assumed by Timber LLC.     (b)   Land-Related Agreements. All outstanding
obligations under the Land-Related Agreements assigned to Timber LLC and
specifically identified in the Assignment and Assumption Agreement, including,
without limitation, all of Seller’s obligations under Virginia law to replant
harvested acres and all of Seller’s Virginia Department of Forestry Alternative
Management Plans (collectively, the “Replanting Obligations”). Timber LLC shall
execute such forms as prescribed by the Virginia Department of Forestry to
assume all of Seller’s Replanting Obligations, including, without limitation,
Form 74B.     (c)   Permits. All obligations under the Permits assigned to
Timber LLC.

Neither Purchaser nor Purchaser Parent shall be liable for the obligations
assumed by Timber LLC.
2.3 Excluded Liabilities. None of the Purchasing Parties shall assume or be
liable for obligations under Land-Related Agreements and Permits not assumed by
Timber LLC.
2.4 Deeds. On or before Closing, Seller shall cause to be deeded to Timber LLC
all of the Timberland Property, and shall assign to Timber LLC, as provided
above, the Land-Related Agreements and Permits (collectively, the “Timber LLC
Assets”). The parties shall cooperate in good faith with the Title Company to
mutually agree on appropriate legal descriptions for each tract at least ten
(10) days in advance of Closing. No later than ten (10) days prior to the
Closing Date, Purchaser Parent shall specify whether Seller is to form two
Timber LLCs, and in the event it does so, it shall also designate to Seller
which of the Timber LLC Assets are to be conveyed to each such Timber LLC.

Page 8



--------------------------------------------------------------------------------



 



Article 3
Purchase Price And Terms
3.1 Purchase Price. The total purchase price shall be $43,135,000.00 (the
“Purchase Price”); provided, however, that the Purchase Price may be adjusted
pursuant to Article 3.4.
3.2 Earnest Money Deposit. Upon execution of this agreement, Purchaser shall
deposit into escrow with the Escrow Officer the sum of $1,000,000.00 which
amount shall be held by the Escrow Officer, in escrow in an insured,
interest-bearing account. The parties understand and agree that upon expiration
of Purchaser’s Inspection Period (hereinafter defined in Article 5.5) Purchaser
shall deposit into escrow with the Escrow Office the additional sum of
$1,000,000.00, provided this Agreement is not terminated by the Purchaser upon
expiration of the Purchaser’s Inspection Period. All principal and interest in
such account is herein referred to as the “Earnest Money Deposit.” At the
Closing, the Earnest Money Deposit shall be returned to Purchaser.

  (a)   Purchaser Fails To Close. Except as provided in clause (c) below, if
Purchaser fails to close this transaction on or before the Closing Date, other
than because of a default by Seller, then Escrow Officer shall have the Earnest
Money Deposit paid over to Seller, the same being agreed upon as liquidated
damages for the failure of Purchaser to consummate the transaction contemplated
hereunder. Seller agrees to accept and take the Earnest Money Deposit as its
total damages and relief and as Seller’s sole and exclusive remedy hereunder,
the parties hereby agreeing and acknowledging that: (a) Seller would suffer
damages by reason of a failure of this transaction to close; (b) the exact
amount of such damages would be difficult to ascertain and to prove with
certainty; (c) the Earnest Money Deposit constitutes a fair and reasonable
estimate of the actual damages Seller would suffer; and (d) the parties (and/or
their representatives) have negotiated and attempted, in good faith, to estimate
the amount of such damages and to compensate Seller therefore as set forth
herein.     (b)   Seller Fails To Close. Should Closing not occur due to the
default of Seller, which default remains uncured after five (5) days notice from
Purchaser, Purchaser’s remedies shall be limited to, at Purchaser’s sole
election, to the following: (i) liquidated damages being the return of the
Earnest Money Deposit and the payment by Seller to Purchaser of a cancellation
fee of $250,000.00, and termination of this Agreement; or (ii)

Page 9



--------------------------------------------------------------------------------



 



      specific performance. Should Purchaser elect to accept the return of the
Earnest Money Deposit and payment by Seller to Purchaser of a cancellation fee
of $250,000.00 the parties agree that this sum is liquidated damages for the
failure of Seller to consummate the transaction contemplated hereunder. If
Purchaser waives its right to seek specific performance, Purchaser shall accept
liquidated damages and agrees to accept the sum as its total damages and relief
and as Purchaser’s sole and exclusive remedy hereunder, the parties hereby
agreeing and acknowledging that: (a) Purchaser would suffer damages by reason of
a failure of this transaction to close; (b) the exact amount of such damages
would be difficult to ascertain and to prove with certainty; (c) the return of
the Earnest Money Deposit and the payment of the cancellation fee of $250,000.00
constitutes a fair and reasonable estimate of the actual damages Purchaser would
suffer; and (d) the parties (and/or their representatives) have negotiated and
attempted, in good faith, to estimate the amount of such damages and to
compensate Purchaser therefore as set forth herein.     (c)   Letter of Credit
Failure. In the event that Purchaser complies with its obligations under
Article 14.4 but is unable to satisfy the closing condition in Article 8.2(e)
and Seller elects not to consummate the transaction contemplated herein as a
result of such condition failure, then Escrow Officer shall have the Earnest
Money Deposit paid over to Purchaser, and neither Purchaser, Purchaser Parent or
any Purchaser Assignee shall have any further liability to Seller for such
condition failure.

3.3 Payment Terms. The Purchase Price shall be payable as provided in this
Article 3.3 on the Closing Date.

  (a)   Cash Assets. The portion of the Purchase Price allocable to the Cash
Assets, if any, shall be payable in cash in immediately available funds, and
Purchaser Parent shall wire transfer the funds consistent with Seller’s wire
transfer instructions.     (b)   Installment Note Timberlands. The Installment
Note Purchase Price shall be paid by issuance of one or more installment notes
in an aggregate principal amount equal to the Installment Note Purchase Price
and in substantially the form set out in Exhibit K with such modifications as
may be mutually agreed by the parties (each an “Installment Note”). Each
Installment Note shall be issued in the denomination(s) requested by Seller

Page 10



--------------------------------------------------------------------------------



 



      at least five (5) Business Days prior to the Closing Date. At Closing,
Purchaser shall deliver to Seller, for the purpose of supporting Purchaser’s
obligations under the Installment Notes, separate irrevocable standby letters of
credit in amounts sufficient to support the aggregate principal amount of all
Installment Notes (and related interest component) in such form and substance as
may be mutually agreed by the parties and otherwise consistent with the Timber
Note Indicative Terms (the “Letters of Credit”), issued by the Bank for the
account of Purchaser pursuant to a reimbursement agreement in such form and
substance as may be mutually agreed by the parties and otherwise consistent with
the Timber Note Indicative Terms (the “Reimbursement Agreement”). Purchaser’s
obligations under the Reimbursement Agreement will be secured pursuant to a
pledge agreement in such form and substance as may be mutually agreed by the
parties and otherwise consistent with the Timber Note Indicative Terms (the
“Pledge Agreement”). The Letters of Credit, Reimbursement Agreement, and Pledge
Agreement are collectively referred to as the “LC Documents.” Each Letter of
Credit will have an initial stated amount equal to the principal amount of the
corresponding Installment Note plus a corresponding interest component as
described in the Letter of Credit. Each Installment Note shall be dated as of
the Closing Date and shall mature on the twentieth anniversary of the Closing
Date. The expiration date of each Letter of Credit shall be the date that is
15 days after the maturity date of the corresponding Installment Note.     (c)  
Cooperation Regarding Transaction Structure. Purchaser Parent and Purchaser
shall cooperate with Seller to structure the transaction in a tax efficient and
cost-effective manner, so long as the same does not cause Purchaser or Purchaser
Parent to incur any additional liability whatsoever or incur material expense,
other than as contemplated in the Timber Note Indicative Terms. Seller agrees to
reasonably cooperate with Purchaser to structure the transaction to be
reasonably acceptable to Purchaser, so long as such structure is consistent with
the Timber Note Indicative Terms. Purchaser will be solely responsible for all
costs associated with the Installment Note transaction reflected in the Timber
Note Indicative Terms (including, without limitation, the costs associated with
the Letters of Credit).

3.4 Adjustments To Purchase Price. The Purchase Price may be adjusted under the
following circumstances:

Page 11



--------------------------------------------------------------------------------



 



  (a)   Title. Seller shall provide to Purchaser Parent copies of all vesting
deeds and surveys of the Property in its possession and prior year’s tax
receipts from all taxing authorities for each tract identified therein.
Purchaser Parent shall have until expiration of the Inspection Period to obtain
a title insurance commitment and to notify Seller, in writing, of Purchaser
Parent’s disapproval of any exceptions shown in the Title Commitment other than
the Standard Timberland Title Exceptions, or other objections known to and
discovered by Purchaser Parent at that time. The Standard Timberland Title
Exceptions and those exceptions that are not objected to and the Title Defects
that are accepted by Purchaser Parent shall be deemed to be the “Permitted
Exceptions.” If Purchaser Parent notifies Seller within ten (10) days after the
expiration of the Inspection Period that it disapproves of any exceptions listed
on the Title Commitment or otherwise discovered by Purchaser Parent, Seller
shall have ten (10) days after receiving the disapproval notice to remove the
exceptions, provide Purchaser Parent with reasonable assurances of the manner in
which the exceptions will be removed before the Closing or deliver notice it
does not intend to cure some or any of them. If Seller does not remove the
material exceptions or provide Purchaser Parent with such assurances that are
acceptable to Purchaser Parent, such disapproved title exceptions shall be
deemed title defects (“Title Defects”), in which case, Purchaser Parent shall
have the option, in its sole discretion, within 10 days of Seller’s response to:
(i) take the Timberland Property subject to the Title Defects; or (ii) reject
the portions of the Timberland Property affected by such Title Defects (the
“Title Defect Parcels”); provided, however, that the creation, configuration,
and size of any Title Defect Parcel shall be in economically and commercially
viable size and location and shall be in compliance with all applicable land use
and development standards and shall be determined by Seller in its reasonable
business judgment after consulting with Purchaser Parent but in no event to
exceed eighty (80) additional acres beyond the acreage affected by the Title
Defect. In the event any subdivision or record plan or other mechanism to
legally subdivide and retain title to the Title Defect Parcel is required (the
“Subdivision Approval”) the same shall be undertaken at Purchaser Parent’s sole
cost and expense on or before the Closing Date, with Seller agreeing to
reasonably cooperate in processing the same. If the Subdivision Approval is not
obtained by the Closing Date, the entire Tract(s) containing the Title Defect
Parcel shall be excluded from the Timberland Property. Purchaser Parent may
exclude only four (4) Title Defect Parcels in the aggregate. Seller shall
provide Purchaser an adjustment to the Purchase Price at Closing for the average
price per acre shown on the Value Table for the number of acres deleted by
Seller as a result of the Title Defect. In such circumstance, the Purchase Price
shall be decreased by the aggregate value

Page 12



--------------------------------------------------------------------------------



 



      of all Title Defect Parcels determined according to the Value Table. For
purposes of this Article, a parcel acquired by Seller by quitclaim deed shall
not be deemed a Title Defect Parcel based solely on the fact that title was
acquired by quitclaim deed; provided, however, that the Title Commitment does
not indicate an exception to the title or Purchaser Parent does not otherwise
identify an objection to title other than the fact that the tract was
transferred by quitclaim deed.

  (b)   Access. For the purposes of this Agreement, any parcel of the Timberland
Property that lacks insurable access to and from a public road shall be viewed
as lacking access. As of Closing, the parcels lacking insurable access may be
treated as Title Defect Parcels at Purchaser Parent’s election, in which event
said parcels lacking insurable access may be deleted from the Property and an
adjustment to the Purchase Price shall be made for the average price per acre
shown on the Value Table for the number of acres within said tract or tracts
lacking insurable access.     (c)   Environmental Assessment & Protected Species
Review. To the extent in Seller’s possession, Seller shall provide Purchaser
Parent with information collected as a result of its internal informal
environmental site assessment, if any, within ten (10) days of the execution of
this Agreement. No later than thirty (30) days after the expiration of the
Inspection Period, Purchaser Parent may obtain a Phase I environmental
assessment of the Timberland Property based on industry standards, as well as an
assessment of any Protected Species currently inhabiting or affecting the
Timberland Property (collectively, the “Assessments”). Seller shall reasonably
cooperate with Purchaser Parent and Purchaser Parent’s environmental consultant
in Purchaser Parent’s Phase I environmental assessment of the Timberland
Property. In the event such reviews reveal: (i) the existence of any waste
disposal site, landfill, dump site, hazardous waste or hazardous substance or
spillage of any petroleum, crude oil or any fraction thereof, or any other facts
or circumstances that are reasonably believed by Purchaser Parent’s
environmental consultant to create or have the potential to create a material
environmental risk or are or may be in material violation of Environmental Law,
or (ii) material Protected Species issues or facts or circumstances that
Purchaser Parent’s environmental consultant reasonably believes are or may be in
violation of the Endangered Species Act or other federal, state or local law,
rule or regulation protecting Protected Species, Purchaser Parent shall have the
option, in its sole discretion, within thirty (30) days after expiration of the
Inspection Period to take or reject the affected portions of the Timberland
Property (the “Environmental Defect Parcels”); provided, however, that the
creation,

Page 13



--------------------------------------------------------------------------------



 



      configuration and size of any Environmental Defect Parcel shall be in
economically and commercially viable size and location, and shall be in
compliance with all applicable land use and development standards and shall be
determined by Seller in its reasonable business judgment after consulting with
Purchaser Parent but in no event to exceed eighty (80) additional acres beyond
the acreage affected by the Environmental Defect. Any Subdivision Approval shall
be undertaken at Purchaser Parent’s sole cost and expense on or before the
Closing Date, with Seller agreeing to reasonably cooperate in processing the
same. If the Subdivision Approval is not obtained by the Closing Date, the
entire Tract(s) containing the Environmental Defect Parcel shall be excluded
from the Timberland Property. Purchaser Parent may exclude only four
(4) Environmental Defect Parcels in the aggregate. Seller shall provide
Purchaser an adjustment to the Purchase Price at Closing for the average price
per acre shown on the Value Table for the number of acres affected by the
Environmental Defect and the additional acres added by Seller. In such
circumstance, the Purchase Price shall be decreased by the aggregate value of
the Environmental Defect Parcels including the acres added determined according
to the Value Table.

  (d)   Scheduled Timber Harvest. Prior to Closing, Seller shall harvest timber
in accordance with the cutting schedules to be provided by the Seller to the
Purchaser Parent upon execution of this Agreement. All harvesting shall be
completed by the Closing Date, and on or before said date, Seller shall provide
to Purchaser Parent a notice of timber harvest with the supporting data, by
tract number confirming the volume of timber harvested after May 31, 2007. At
Seller’s election, the Purchase Price shall be adjusted downward based on the
volume of timber harvested since May 31, 2007, and based upon the Value Table,
or Seller shall pay Purchaser Parent at Closing for such timber based on the
value of timber harvested and based upon the Value Table.     (e)   Casualty
Loss; Condemnation; Unauthorized Harvest. The parties acknowledge that losses of
timber may occur prior to the Closing as a result of, but not limited to:
(i) theft, fire, flood, storm, war, insurrection, natural disaster, disease,
insects, or any other casualty or (ii) condemnation. In the event of any such
loss prior to Closing as determined by the Value Table in excess of $100,000,
there shall be an adjustment to the Purchase Price based upon the Value Table.
Further, in the event of any such loss prior to Closing is in excess of ten
percent (10%) of the Purchase Price, Purchaser Parent, or Seller at its
election, may terminate this Agreement in which event the Earnest Money Deposit

Page 14



--------------------------------------------------------------------------------



 



      shall be refunded to Purchaser and no party shall have any further
liability hereunder except such as by its terms expressly survives termination
(the “Surviving Obligations”).

  (f)   Acreage Verification. Purchaser Parent may verify the information
provided by Seller or other information furnished to or discovered by Purchaser
Parent with regard to the acreage of the Timberland Property. In the event
Purchaser Parent decides to perform such verification studies, such verification
studies shall be completed no later than the expiration of the Inspection
Period. Following such verification, subject to dispute by Seller, Purchaser
Parent shall make available to Seller a copy of all verification study reports,
data, and related materials that show an acreage variation that is more than 50
acres below the acreage contained in the Property, as represented by Seller, of
25,916.18 acres (as the same may have been reduced). If Seller retains a Title
Defect Parcel or an Environmental Defect Parcel, the Purchase Price shall be
adjusted for said acreage discrepancy based on the Value Table.

3.5 Process Applicable To Adjustments. In the event of adjustments pursuant to
Article 3.4, the following provisions also shall apply.

  (a)   Surveys. If a survey is required to identify the legal description of
any Title Defect Parcel or Environmental Defect Parcel, it shall be paid for
one-half by Seller and one-half by Purchaser Parent and performed by a mutually
acceptable registered land surveyor.     (b)   Reservation Of Access Easements.
If any of the portions of the Timberland Property retained by Seller pursuant to
this Article do not have practical and legal access and require access across a
portion of the Timberland Property, then at Closing Seller shall be entitled to
reserve unto itself a non-exclusive road easement or easements for ingress and
egress and utilities for the development and use of any retained parcels not
more than sixty (60) feet in width (or any such width required for a public road
up to eighty (80) feet, if reasonably necessary in Seller’s opinion) over the
Timberland Property, such easement to be in the standard form used by Seller for
such easements at a location approved by Purchaser Parent identifying all roads
by appropriate legal description and attaching a map or plat with the location
of the road cross-hatched. The easement shall in all events provide (i) that all
merchantable timber that requires harvesting in order to construct, repair, or
improve any road to make use

Page 15



--------------------------------------------------------------------------------



 



      of such easement shall be cut and decked by the roadside for Purchaser
Parent’s disposition after written notice to Purchaser Parent at least sixty
(60) days in advance, (ii) that Purchaser Parent has the absolute right to
relocate the easement to another location selected by Purchaser Parent that does
not have a material adverse effect on Seller; provided, however, that Purchaser
Parent shall construct a road at least in the same condition as the existing
road, if any, on the easement reserved by Seller and that the parties shall
execute and file of record a Relocation of Easement in a form requested by
Purchaser Parent and approved by Seller identifying the existing easement to be
terminated and the new easement to be created shall be identified in the same
manner as in the original easement.     (c)   Dispute Resolution Regarding
Adjustments. Disagreements regarding the adjustments, if any, to the Purchase
Price and acreage as provided for herein shall be resolved prior to Closing by
arbitration by a consultant agreed upon by the parties; provided, however, that
such consultant shall use the Value Table for purposes of monetary calculation,
in resolving any dispute and determining the appropriate adjustment to the
Purchase Price. If the parties cannot agree upon a consultant, then each party
shall appoint a consultant within five (5) days of receipt of written demand by
the other and the two consultants shall appoint a third consultant within five
(5) days of their appointment who shall act as the “consultant” for the purposes
of this Article. If a party fails to appoint a consultant or the two parties
fail to agree upon a consultant, then one may be appointed by a judge of a court
having jurisdiction over the parties and the subject matter.

Article 4
Title
4.1 Conveyance Of Title To Timberland Property. On or before Closing, Seller
shall convey marketable fee simple title to the Timberland Property by one or
more Deed(s) to Timber LLC, each of which shall warrant title against the lawful
claims arising by through or under Seller (collectively, the “Timberland LLC
Deeds”). The Deed(s) and the conveyance of the Timberland Property to Timber LLC
shall be subject to the Permitted Exceptions. Seller and Purchaser Parent shall
agree on the allocation of the value of any tracts conveyed by county and shall
complete any affidavits necessary for determining taxes or fees for filing the
Deeds to Timber LLC or any mortgages desired by Purchaser Parent.

Page 16



--------------------------------------------------------------------------------



 



4.2 Conveyance of Timber LLC Interests. At Closing, Seller shall convey good and
marketable title to the Timber LLC Interests to Purchaser by way of the
Assignment and Assumption Agreement in the form of Exhibit O attached hereto
(the “Assignment of LLC Interests”).
4.3 Title Insurance. Purchaser Parent, at its option, may elect to obtain an
ALTA standard coverage owner’s and/or lender’s title insurance policy (the
“Title Policy”) issued by the Title Insurer dated as of the Closing Date in the
amount of the Purchase Price and showing title to the Timberland Property vested
in the name of Timber LLC. As a condition to Purchasing Parties’ obligation to
close the transactions contemplated hereunder, at Closing, the Title Policy
shall be subject to no special exceptions other than the Permitted Exceptions.
The premium for the Title Policy shall be paid by Purchaser Parent with no
obligation to cure. Seller shall reasonably cooperate with Purchaser Parent and
the Title Insurer in investigating any Title Defect and Environmental Defect
parcels. Seller shall execute and deliver any reasonable affidavits typically
requested by title companies from sellers of timberland and deliver the same to
the Title Insurer on or before Closing, provided the same do not expose Seller
to any material increased liability.
4.4 Restrictions On Conveyancing. Except as set forth in Article 5.3, Seller
shall not convey, contract, or otherwise agree to convey any right, title, or
interest in and to the Timberland Property to any person or entity from and
after the execution of this Agreement, except for hunting and/or recreational
licenses that will be cancelled on or before Closing, without the prior written
consent of Purchaser Parent, which may be withheld by Purchaser Parent in its
sole discretion.
Article 5
Action Prior to Closing
5.1 Hart-Scott-Rodino Filings. If required, Seller and Purchaser Parent shall
each as soon as possible, but in no event later than 45 days prior to the
Closing Date, file the notifications required to be filed by them with respect
to the transaction contemplated by this Agreement under the provisions of the
Hart-Scott-Rodino Anti-trust Improvements Act of 1976, Public Law No. 94-435,
and any rules and regulations thereunder (“HSR Notifications”). Seller and
Purchaser Parent shall cooperate with each other in responding to any
governmental inquiry or request for further information with respect to such
notifications, but neither party shall be required to defend any action that
asserts the transactions contemplated by this Agreement constitute a violation
of law. Seller and Purchaser Parent shall each pay one-half (1/2) of the
Hart-Scott-Rodino filing fee and shall each bear their own expenses (including
attorneys’ fees) in making the

Page 17



--------------------------------------------------------------------------------



 



required filings. Seller agrees to cooperate with Purchaser Parent in order to
determine the applicability of any exemptions to filing the HSR Notifications,
including but not limited to exemptions for non-productive property.
5.2 Management Of Timberland Property Lease Prior To Closing. Prior to Closing,
Seller shall operate the Timberland Property consistent with past practices
except that Seller shall not knowingly take any action or inaction that would
violate any term, condition, or provision of this Agreement. The parties
acknowledge that Seller shall continue to harvest timber on the Property and
shall keep accurate records indicating the volumes of timber harvested prior to
Closing. The parties further acknowledge that the Purchaser shall receive a
credit against the Purchase Price at Closing based on the volume of the timber
harvested and the value of the timber harvested using the values shown on the
Value Table.
5.3 Agreements And Commitments. After the date of this Agreement, Seller shall
not, without Purchaser Parent’s written consent, which may be withheld in
Purchaser Parent’s sole discretion, enter into any new agreements, leases,
contracts, or commitments relating to the Timberland Property, nor make any
changes in any of the existing Land-Related Agreements, other than:
(a) commitments relating to repairs, maintenance, and/or security necessary to
preserve the Timberland Property; (b) hunting and/or recreational licenses that
are cancelled on before Closing, (c) renewals or extensions of any of the
Land-Related Agreements in the ordinary course of business; provided, however,
that such renewals or extensions or new agreements, leases, contracts, or
commitments shall be made in the ordinary course of business and have terms of
one (1) year or less and otherwise contain the same terms. Seller shall not
create, assume, or permit the creation of any lien or encumbrance, other than
the lien for current taxes, upon any of the Timberland Property. Prior to
Closing, Seller shall fulfill its obligations under Land-Related Agreements and
Permits and shall enforce all of its material rights under Land-Related
Agreements and Permits.
5.4 Inspection. Purchaser Parent will have until the Closing to inspect the
Property on reasonable advance notice to Seller, among other things, to verify
timber volumes located thereon and verify compliance with applicable laws,
ordinances and regulations. Prior to providing access to the Timberland
Property, Purchaser Parent shall deliver to Seller proof of comprehensive
general liability insurance satisfactory in form and content to Seller in its
reasonable discretion, and Purchaser Parent shall maintain such insurance
through Closing. Purchaser Parent and its agents, representatives, employees,
engineers, contractors and assigns will have the right to enter upon the
Timberland Property to inspect, examine, survey and make test borings, soil
bearing tests, timber cruises, and other engineering tests or surveys which it
may deem necessary or advisable. Purchaser Parent hereby agrees to indemnify and
hold Seller harmless from

Page 18



--------------------------------------------------------------------------------



 



any and all cost and expense resulting from any claims or damages caused by or
relating to such inspections, examinations and tests.
5.5 Inspection Period. Purchaser Parent shall have the right, subject to the
terms herein, for a period of sixty (60) days after the date of this Agreement,
to enter upon, inspect, and investigate the Timberland Property, cruise the
timber and to verify timber volumes, and to evaluate and verify the accuracy all
data and information provided by Seller to Purchaser Parent in connection with
the Timberland Property. Purchaser Parent shall have the right at any time
during the Inspection Period to notify Seller and Escrow Officer that it has
elected to terminate this Agreement and receive a return of the Earnest Money,
plus any interest earned thereon. Upon receipt of such notice the Escrow Officer
shall return the Earnest Money, plus any interest earned thereon, to Purchaser
and neither party shall have any further rights or obligations hereunder, except
for those obligations which by their terms shall survive such termination. If
Purchaser Parent does not elect to terminate this Agreement prior to expiration
of the Inspection Period as provided herein, this Agreement shall remain in full
force and effect.
Article 6
Closing
6.1 Closing Date. The transfer of the Timberland Property and the purchase and
sale of the Timber LLC Interests shall close on or before sixty (60) days
following the expiration of the Inspection Period, but in no event later than
December 14, 2007, at a time selected by Purchaser Parent upon reasonable notice
to the Seller at the offices of Purchaser Parent’s Counsel, Martin Snow, LLP,
240 Third Street, Macon, Georgia, or at such other location as may be mutually
agreeable to Seller and Purchaser Parent. Seller may participate in Closing by
way of delivering documents in escrow.
6.2 Closing Documents. On or before the Business Day immediately prior to the
Closing, the parties shall do the following:

  (a)   Seller Deposits. Seller shall deposit into Escrow the following
documents (each fully executed and, as to the Deeds, acknowledged): (i) the
Deeds to Timber LLC, (ii) the Assignment of LLC Interests; and (iii) such other
documents as Seller is required to deliver to Purchaser hereunder.

Page 19



--------------------------------------------------------------------------------



 



  (b)   Purchaser Deposits. Purchaser shall deposit into Escrow any such fully
executed documents as Purchaser is required to deliver to Seller hereunder. In
addition, Purchaser shall furnish written confirmation of intention to deposit
[the cash portion of the Purchase Price, less the Earnest Money Deposit,]1 into
Escrow, with the actual deposit to be made by wire funds before 12:00 noon
(eastern time) on the Closing Date.

6.3 Seller’s Obligations. Seller shall deliver to Purchaser or Timber LLC, as
applicable, the following:

  (a)   Board Resolution(s). Certified copies of resolutions duly adopted by the
Seller’s Board of Directors, authorizing the transactions contemplated by this
Agreement (including, if applicable, the Installment Note transaction), and the
execution and delivery of this Agreement.     (b)   Executed Assignment Of LLC
Interests. An executed assignment of LLC Interests.     (c)   Seller’s
Certificate Of Non-Foreign Status. An executed Seller’s Certificate of
non-Foreign Status.     (d)   Assignment And Assumption Agreement For
Land-Related Agreements And Permits. An executed Assignment and Assumption
Agreement for Land Related Agreements and Permits together with consents, if
any, covering Seller’s rights under the Land-Related Agreements and Permits
being assigned to Timber LLC on the Closing Date; provided, however, that, if a
specific form is required for transfer or assignment, such form shall be used.  
  (e)   Security Deposits. All security deposits held by Seller under the
Land-Related Agreements, if any, shall be delivered to Timber LLC.     (f)  
Prorations. All prorated amounts due and owing to Purchaser pursuant to this
Agreement.

 

1   LC and Timber Notes should be delivered in escrow the day before.

Page 20



--------------------------------------------------------------------------------



 



  (g)   Affidavits. All reasonable or customary affidavits requested by the
Title Insurer as provided in Article 4.2.     (h)   Certificates Of Good
Standing. Certificates of good standing of Seller in the States of Maryland and
Virginia, and Timber LLC in the State of Delaware.     (i)   Incumbency
Certificate. An incumbency certificate from Seller.     (j)   Timber Supply. The
executed Stumpage Supply Agreement, in form and content substantially as
provided in Exhibit P.     (k)   Deeds. The Timber LLC Deeds.

6.4 Purchaser’s Obligations. Purchaser shall deliver or make available to Seller
the following:

  (a)   Unanimous Consent Of Members(s). Certified copies of a unanimous consent
duly adopted by Purchaser’s Members authorizing the purchase of the assets
covered by this Agreement, and the execution and delivery of this Agreement.    
(b)   Purchase Price, Closing Costs, and Prorations. Purchaser shall pay and
deliver to Seller and/or to such party or parties as Seller shall direct the
Purchase Price, including the Installment Notes and closing costs and prorated
amounts due and owing Seller pursuant to this Agreement.     (c)   Certificates
Of Good Standing. Certificates of good standing of Purchaser in the states of
its organization and Georgia (as applicable).     (d)   Incumbency Certificate.
An incumbency certificate from Purchaser.     (e)   Affidavits. All reasonable
or customary affidavits requested by the Title Insurer.

Page 21



--------------------------------------------------------------------------------



 



  (f)   Timber Supply. The executed Stumpage Supply Agreement, in form and
content substantially as provided in Exhibit P.

6.5 Closing Statement. No less than forty-eight (48) hours prior to the
scheduled Closing, the parties shall have agreed on a Closing Statement
pertaining to the transaction that addresses prorations, closing costs, and
similar matters.
6.6 Escrow Officer. The Escrow Officer shall do the following: (a) record the
Deed(s) and any mortgages or other instruments pertaining to Purchaser’s
financing of the transaction, all appropriate affidavits concerning filing the
same and all fees, taxes, and costs associated with the filings; (b) deliver to
Purchaser any documents that Seller is to deliver and Purchaser is to receive
hereunder through Escrow; (c) deliver to Seller any documents that Purchaser is
to deliver and Seller is to receive hereunder through Escrow; and (d) disburse
to Seller, by wire transfer to an account designated by Seller in writing, the
portion of the Purchase Price to be paid in cash less the amount of any net
credit to Purchaser resulting from the prorations required hereunder and any
costs that Seller is required to pay hereunder. The Escrow Officer’s performance
of the foregoing actions shall be deemed to occur simultaneously.
Article 7
Closing Costs and Prorations
7.1 Closing Costs And Expenses. The costs and expenses shall be paid as
specified herein. Purchaser shall have the benefits and burdens of ownership as
of the Closing Date.

  (a)   Seller. Seller shall pay:

  (i)   any state or local transfer taxes, documentary stamp taxes, or similar
taxes charged on the consideration paid for each deed to Timber LLC and the
transfer of the Timber LLC Interests to Purchaser.     (ii)   any harvest excise
taxes, timber ad valorem taxes or liens resulting from its operations prior to
Closing;

Page 22



--------------------------------------------------------------------------------



 



  (iii)   any income taxes relating to Seller’s operations on the Timberland
Property prior to the Closing;     (iv)   any compensating taxes and penalties
that may be payable due to the removal of the Timberland Property or any portion
thereof from “forest land” or “timberland” or similar non-ad valorem tax
classification or designation and arising solely from Seller’s actions or any
change of use prior to Closing;     (v)   any amount due to Purchaser for
prorations or other sums due under this Agreement.

  (b)   Purchaser Parent. Purchaser Parent shall pay at the Closing:

  (i)   the costs for title examination, title insurance commitment and the
title insurance premium;     (ii)   any costs for environmental review,
Protected Species review, and any other due diligence costs of Purchasing
Parties;     (iii)   income taxes relating to the Timberland Property on or
after the Closing;     (iv)   the costs to record any instruments pertaining to
Purchasing Parties’ financing of the transaction;     (v)   any amount due to
Seller for prorations or otherwise under this Agreement, and     (vi)   any
costs associated with Purchasing Parties’ financing of this transaction.

  (c)   Shared Costs. Seller and Purchaser Parent shall share, split equally,
and pay:

Page 23



--------------------------------------------------------------------------------



 



  (i)   any escrow fee;     (ii)   the Hart-Scott-Rodino filing fee, if
applicable; and     (iii)   the cost of any survey associated with any carve-out
acreage.

7.2 Prorations. Property taxes, land use income from Land-Related Agreements,
and similar matters customarily prorated in similar transactions shall be
prorated between the parties as of the Closing Date.
7.3 Real Property Taxes And Assessments. Current year real property taxes and
assessments with respect to the Timberland Property, both general and special,
shall be prorated between Seller and Purchaser Parent as of the Closing Date.
The last officially certified rate and valuation shall be used for such
prorations. Seller shall be solely responsible for all real property taxes and
assessments applicable to the Timberland Property payable in prior years. Seller
shall be solely responsible for any assessments, taxes, expenses, or contract
obligations pertaining to the Timberland Property and Timber LLC arising,
accruing, or incurred prior to Closing. Purchaser Parent shall be responsible
for all taxes and assessments due and payable in respect of the Timberland
Property and Timber LLC after Closing.
7.4 Land-Related Agreements. Seller shall be solely responsible for any contract
obligations pertaining to the Timberland Property arising, accruing, or incurred
prior to Closing and shall be entitled to all payments accruing under the
Land-Related Agreements for the period prior to and including the Closing Date.
Purchaser Parent shall be solely responsible for any obligations under the
Land-Related Agreements assigned to Timber LLC by the Assignment and Assumption
Agreement arising, accruing, or incurred subsequent to Closing and shall be
entitled to all payments accruing under the Land-Related Agreements for the
period commencing on the Closing Date as well as any security deposits, other
deposits, or unearned pre-payments pertaining to the Land-Related Agreements.
7.5 Change In Tax Classification. Purchaser Parent shall be solely responsible
for the payment of any taxes which may accrue any time after Closing by reason
of any change in the use, zoning, land use classification or other tax
classification of the Timberland Property; provided, however, that if any change
in the tax classification or designation applicable to the Timberland Property,
or any portion thereof changes prior to, at or after Closing solely and directly
due to any deliberate act of Seller prior to Closing or due to the failure of
Seller to reasonably cooperate with Purchaser

Page 24



--------------------------------------------------------------------------------



 



Parent in Purchaser Parent’s preparation and submittal prior to Closing of a
timber management plan containing a notice of continuance acceptable to the
applicable governmental authority, (which preparation and submittal Purchaser
Parent agrees to diligently pursue) then Seller shall be solely responsible for
payment of any compensating tax and related interest and penalties resulting
therefrom, and Seller shall indemnify Purchaser Parent for such costs. Seller,
at no cost or liability to Seller, agrees to reasonably cooperate with Purchaser
Parent in executing and filing forms, affidavits, certificates or other
documents necessary to preserve the tax status of the Timberland Property, which
obligation shall survive Closing.
Article 8
Contingencies
8.1 Conditions Precedent To Purchasing Parties’ Obligation To Close. The
Purchasing Parties’ obligations to consummate the transactions contemplated
herein are subject to the satisfaction of each of the following conditions, and
all other conditions contained herein, any or all of which may be waived by
Purchaser Parent, in whole or in part, but only expressly and in writing.
Satisfaction of each condition shall be determined by Purchaser Parent, in its
sole discretion.

  (a)   Representations and Warranties. Seller’s representations and warranties
contained in this Agreement shall be true and correct in all material respects
as of the Closing Date as though made at the time of Closing and there shall
have been no breach in any material respect by Seller in the performance of its
agreements and covenants contained herein and each of the agreements and
covenants of Seller contained in this Agreement to be performed at or prior to
the Closing shall have been duly performed.     (b)   Performance By Seller.
Seller shall have materially performed all obligations required to be performed
by it under this Agreement, and materially complied with all covenants for which
compliance by it is required under this Agreement, prior to the Closing,
including without limitation executing and delivering the agreements and
documents described in this Agreement.     (c)   Hart-Scott-Rodino. All waiting
periods pursuant to the Hart-Scott-Rodino Act applicable to the transactions
contemplated by this Agreement shall have expired or been terminated or Seller
and Purchaser Parent shall have determined that applicable exemptions exist that
exempt HSR Filings for this transaction.

Page 25



--------------------------------------------------------------------------------



 



  (d)   Litigation. No statute, rule, regulation, executive order, decree,
ruling of any court or Governmental Authority, permanent injunction or other
order shall have become effective restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
hereby.     (e)   Title To Timberland Property. Seller shall have delivered the
Deeds to Timber LLC or to the Escrow Officer without title defects except as
approved by Purchaser Parent pursuant to Article 3.4 and containing only
Permitted Exceptions.     (f)   Termination For Material Adverse Change. In the
event cumulative adjustments to the Purchase Price pursuant to Article 3.4 equal
ten percent (10%) or more of the Purchase Price, Purchaser Parent may terminate
this Agreement prior to the Closing by written notice to Seller.

8.2 Conditions Precedent To Seller’s Obligation To Close. Seller’s obligation to
consummate the transaction contemplated herein is subject to the satisfaction of
each of the following conditions, and all other conditions contained herein, any
or all of which may be waived by Seller, in whole or in part, but only expressly
and in writing. Satisfaction of each condition shall be determined by Seller, in
its sole discretion.

  (a)   Representations. Purchasing Parties’ representations and warranties
contained in this Agreement shall be true and correct in all material respects
as of the Closing Date as though made at the time of Closing; and there shall
have been no breach in any material respect by Purchasing Parties in the
performance of their agreements or covenants contained herein, and each of the
agreements or covenants of Purchasing Parties contained in this Agreement to be
performed at or prior to the Closing shall have been duly performed.     (b)  
Hart-Scott-Rodino. All waiting periods pursuant to the Hart-Scott-Rodino Act
applicable to the transactions contemplated by this Agreement shall have expired
or been terminated or Seller and Purchaser Parent shall

Page 26



--------------------------------------------------------------------------------



 



      have determined that applicable exemptions exist that exempt HSR Filings
for this transaction.     (c)   Litigation. No statute, rule, regulation,
executive order, decree, ruling of any court or Governmental Authority,
permanent injunction or other order shall have become effective restraining,
enjoining or otherwise prohibiting or making illegal the consummation of the
transactions contemplated hereby.     (d)   Bankruptcy. Seller shall not be
obligated or under any duty to Close this transaction in the event of the filing
of any bankruptcy or insolvency petition or action by or against Purchasing
Parties.     (e)   Letters Of Credit To Seller. The Letters of Credit shall have
been delivered to Seller by the Banks in such maximum aggregate amounts per Bank
as are satisfactory to Seller and on terms and conditions that are consistent
with the Timber Note Indicative Terms and otherwise satisfactory to Seller.    
(f)   Purchaser and Purchaser Parent shall have entered into an amended and
restated limited liability company operating agreement in respect of Purchaser
in form and content satisfactory to Seller.     (g)   Purchaser shall have
entered into a paying agency agreement in form and substance reasonably
satisfactory to Purchaser Parent and Seller, with a third party paying agent
reasonably satisfactory to Seller and Purchaser Parent pursuant to which the
paying agent will make payments of amounts due and payable under the Installment
Notes, hold and invest Purchaser’s excess cash and provide other customary
services.     (h)   Termination For Material Adverse Change. In the event
cumulative adjustments to the Purchase Price pursuant to Article 3.4 equal ten
percent (10%) or more of the Purchase Price, Seller may terminate this Agreement
prior to the Closing by written notice to Purchaser.

8.3 General Provisions Regarding Contingencies And Default. If any of the
foregoing conditions are not satisfied or waived in writing by Purchaser Parent
or Seller, as applicable, on or before the time of Closing, then this Agreement
shall

Page 27



--------------------------------------------------------------------------------



 



terminate and the parties shall be entitled to the remedies provided in this
Agreement. Upon the failure of either party to perform a duty or obligation
imposed upon it by this Agreement, the non-defaulting party shall furnish
written notice to the defaulting party specifying the basis of the default
(“Notice of Default”). The defaulting party shall have five (5) days after
receiving the Notice of Default to cure the default before the non-defaulting
party may terminate the Agreement or seek any other rights or remedies provided
by this Agreement.
Article 9
Possession and Condition
9.1 Possession Of The Timberland Property. Timber LLC shall obtain possession of
the Timberland Property on or before Closing, subject to any possessory rights
of third parties referenced in this Agreement.
9.2 Copies Of Management Records. Seller shall deliver to Purchaser, at Closing,
the documents identified in Exhibit B-2 to the extent the Seller has possession
of any such documents.
9.3 Condition. Purchaser Parent and Purchaser agree that they have inspected and
are thoroughly familiar with the Timberland Property and are acquiring the
Timberland Property in its “as is, where is” condition subject to their due
diligence rights and remedies as set forth in this Agreement.
Article 10
Representations and Warranties
10.1 Seller’s Representations and Warranties. Seller covenants, represents, and
warrants as follows, which covenants, representations, and warranties are and
shall be on Closing true and correct in all material respects:

  (a)   Incorporation. Seller is duly incorporated, validly existing, and in
good standing under the laws of the State of Maryland and authorized to do
business in Virginia.     (b)   Authorization. Seller has all the power and
authority to execute, deliver, and perform all of Seller’s obligations under
this Agreement. This

Page 28



--------------------------------------------------------------------------------



 



      Agreement is a valid obligation binding upon the Seller in accordance with
its terms.     (c)   No Adverse Results From Sale. Neither execution nor
delivery of this Agreement and the consummation of the transaction contemplated
hereby will constitute: (i) an event of default under any agreement to which
Seller is a party, or by which Seller is bound other than such default as would
not materially affect Seller’s ability to consummate the transaction
contemplated hereby; (ii) an event which would result in the creation or
imposition of any valid lien, charge, or encumbrance on the Timberland Property;
or (iii) a breach or violation of any permit, license, order, judgment, or
decree by which Seller may be bound.     (d)   Non-Foreign Person Certification.
Seller is not a foreign person or entity, as described in the Foreign
Investments in Real Property Tax Act, Internal Revenue Code § 1445.     (e)   No
Restriction. To Seller’s Knowledge, there is neither pending nor threatened, any
legal action, arbitration, or administrative hearing before any Governmental
Authority to which Seller is a party and that could enjoin or restrict Seller’s
right or ability to perform its obligations under this Agreement.     (f)   No
Uncorrected Notices or Violation of Law. To Seller’s Knowledge, there are no
outstanding or uncorrected written notices from any Governmental Authority
having jurisdiction over the Timberland Property of violations of federal, state
or local laws, rules or regulations applicable to Seller’s operations on the
Timberland Property.     (g)   Hazardous Substances & Underground Storage Tanks.
Except as disclosed on Exhibit I, to Seller’s Knowledge, Seller has: (i) not
received any written notice from any governmental agency suggesting that the
Timberland Property is or may be targeted for remediation of Hazardous
Substances; (ii) no knowledge of any such pending or threatened clean-up
activity or of any above-ground or under-ground storage tanks on the Timberland
Property; (iii) not released, discharged, or emitted and has not knowingly
permitted the release, discharge or emission of any Hazardous Substances on, in,
or under the Timberland Property in violation of applicable Environmental Law.

Page 29



--------------------------------------------------------------------------------



 



  (h)   Pesticides and Herbicides. During Seller’s ownership of the Timberland
Property, Seller may have applied pesticides or herbicides to some or all of the
Timberland Property. To Seller’s knowledge all such applications were done in
accordance with applicable Environmental Laws and in conformance with the
accepted industry standards relevant to the area in question.     (i)  
Protected Species. Except as disclosed on Exhibit I, to Seller’s Knowledge:
(i) there are no Protected Species on the Timberland Property; (ii) Seller has
not received any written notice of any threatened or contemplated actions
against Seller or the Timberland Property based upon the presence of any
Protected Species on the Timberland Property; or (iii) to Seller’s knowledge,
Seller is not in violation of applicable laws concerning Protected Species.
Seller makes no representation or warranty regarding the effect of the presence
of any Protected Species on the use of the Timberland Property for forestry or
other uses. Purchaser shall be solely responsible for determining how and under
what conditions the Timberland Property can be used.     (j)   Timber Harvest.
Except as disclosed on Exhibit I, to Seller’s Knowledge, there are no
outstanding contracts or agreements pursuant to which any party has the right to
cut or remove timber from the Timberland Property. Seller has no knowledge of a
breach of any outstanding or completed timber harvesting contract or agreement
that has resulted in material unrepaired damage to the roads, soils or
improvements on the Timberland Property.     (k)   Unrecorded Documents. Except
as disclosed on Exhibit I or Exhibit C, to Seller’s Knowledge, there are no
unrecorded documents affecting the Timberland Property.     (l)   Contracts
Pertaining To The Timberland Property. Except as disclosed on Exhibit C, to
Seller’s Knowledge, there are no current contracts, liens, agreements,
easements, licenses, encumbrances, leases, or tenancies affecting or pertaining
to the Timberland Property or any portion thereof. To Seller’s Knowledge, there
is no material breach or claim of material breach of any current contract,
agreement, license, lease, tenancy or other instrument disclosed on Exhibit C
has occurred.

Page 30



--------------------------------------------------------------------------------



 



  (m)   Boundary Disputes & Adverse Possession. Except as disclosed on
Exhibit I, to Seller’s Knowledge, there are no boundary disputes and no
encroachments affecting any of the Timberland Property or portion thereof; nor
to Seller’s knowledge is any person adversely possessing or using any of the
Timberland Property or any portion thereof.     (n)   Harvest Excise Tax; Etc.
To Seller’s Knowledge, all timber harvest excise tax and all amounts owed to
timber fellers, loggers and truckers pertaining to Seller’s harvest and removal
of timber from the Timberland Property have been or will be fully paid as of the
Closing; and Seller will pay when due the timber ad valorem tax for all timber
harvested prior to Closing.     (o)   Management Or Service Brokerage
Agreements. To Seller’s Knowledge, there are no management, service or brokerage
agreements affecting the Timberland Property to which Seller is a party or that
will or may create a liability for Purchaser, or a lien or charge upon the
Timberland Property.     (p)   No Untrue Statement. None of the foregoing
representations and warranties contains any untrue statements of material fact
or fails to state any material fact necessary to make such representations and
warranties not misleading.     (q)   Condemnation. Except as disclosed on
Exhibit I, to Seller’s Knowledge, there is no pending or threatened condemnation
action affecting any portion of the Timberland Property.

10.2 Representations and Warranties of Purchaser And Purchaser Parent. Each of
Purchaser Parent and Purchaser hereby make the following representations and
warranties (with respect to itself), each of which is material and is being
relied upon by Seller and is true as of the date hereof and will be true as of
Closing:

  (a)   Formation. Purchaser Parent, Glawson Investment Corp., is duly
organized, validly existing, and in good standing under the laws of the State of
Georgia will be in good standing in Virginia by closing. Purchaser is duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

Page 31



--------------------------------------------------------------------------------



 



  (b)   Authorization. Each of Purchase Parent and Purchaser has all the power
and authority to execute, deliver, and perform all of their respective
obligations under this Agreement. This Agreement is a valid obligation binding
upon the Purchaser Parent and Purchaser in accordance with its terms.     (c)  
No Adverse Results From Purchase. Neither execution nor delivery of this
Agreement and the consummation of the transaction contemplated hereby will
constitute an event of default under any agreement to which Purchaser Parent or
Purchaser is a party, or by which Purchaser Parent or Purchaser is bound other
than such default as would not materially affect Purchaser Parent’s or
Purchaser’s ability to consummate the transaction contemplated hereby.     (d)  
No Restriction. To Purchaser Parent’s knowledge, there is neither pending nor
threatened, any legal action, arbitration, or administrative hearing before any
Governmental Authority to which Purchaser Parent or Purchaser is a party and
that could enjoin or restrict Purchaser Parent or Purchaser’s right or ability
to perform its obligations under this Agreement.     (e)   Insolvency. To the
best of Purchaser Parent’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, or proceedings in bankruptcy or under
any other debtor relief laws contemplated by, pending, or threatened by or
against Purchaser or Purchaser Parent.     (f)   Installment Notes. The
Reimbursement Agreement, the Pledge Agreement and the Installment Note will have
been duly authorized by all necessary corporate action on the part of Purchaser,
and upon execution and delivery this Agreement, the Reimbursement Agreement, the
Pledge Agreement and the Installment Note will constitute valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
terms except as enforceability may be limited by bankruptcy, insolvency, and
other similar laws affecting claims and rights generally or by general equitable
principles.     (g)   Investment Purpose. Purchaser represents and warrants that
Purchaser is acquiring the Timberland Property and the Timber LLC Interests for
its own account and not as nominee, agent or intermediary for any other

Page 32



--------------------------------------------------------------------------------



 



      Person. As of the date of this Agreement, none of the Purchasing Parties
has entered into any agreement to transfer or otherwise dispose of any interest
in the Timberland Property or any agreement to transfer or otherwise dispose of
any interest in Timber LLC, to any other Person (including another Purchasing
Party) and Purchaser Parent has not entered into any agreement to transfer or
otherwise dispose of any interest in Purchaser to any other Person (including
another Purchasing Party), and none of the Purchasing Parties shall enter into
any such agreement prior to the Closing.

  (h)   Tax Matters. Purchaser is treated as a “disregarded entity” of Purchaser
Parent for U.S. federal income tax purposes and all applicable state and local
income tax purposes in state and local jurisdictions following the U.S. federal
income tax treatment of entities.     (i)   No Untrue Statement. None of the
foregoing representations and warranties contains any untrue statements of
material fact or fails to state any material fact necessary to make such
representations and warranties not misleading.     (j)   ERISA. Purchaser
represents and warrants it is not purchasing any of the Timber LLC Interests
with “plan assets” of an Employee Benefit Plan subject to Title I of the
Employee Retirement Income Security Act of 1974 (as amended from time to time,
the “Act,” and together with any regulation, rule or judicial or administrative
case, order, or pronouncement arising under or connected with the Act, “ERISA”)
or of a plan subject to Section 4975 of the Code. Purchaser Parent shall take
all actions reasonably requested by Seller for the purpose of ensuring, to
Seller’s satisfaction, that the transactions contemplated herein will comply
with ERISA and not result in an imposition of an excise tax under Section 4975
of the Code; such actions shall include, without limitation, the making of such
further representations and warranties as Seller’s counsel reasonably deems
necessary to ensure that neither this Agreement nor any of the transactions
contemplated herein will violate ERISA or result in an imposition of an excise
tax under Section 4975 of the Code. In the event that this Agreement, or any
transaction or other action by Seller in connection herewith, shall be deemed to
violate ERISA or result in an imposition of an excise tax under Section 4975 of
the Code, Seller may immediately terminate this Agreement, the Earnest Money
shall be returned to Purchaser, and no party shall have any further liability

Page 33



--------------------------------------------------------------------------------



 



      hereunder except for such obligations as expressly survive termination of
this Agreement.     (k)   Patriot Act/OFAC.

  (i)   Compliance with International Trade Control Laws and OFAC Regulations.
Purchaser and Purchaser Parent represent and warrant to Seller:

  (a)   Neither Purchaser nor Purchaser Parent is now, and neither Purchaser nor
Purchaser Parent shall be at any time until Closing, a Person with whom a United
States citizen, entity organized under the laws of the United States or its
territories or entity having its principal place of business within the United
States or any of its territories is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC [“Specially Designated Nationals and
Blocked Persons"]) or otherwise.     (b)   Neither Purchaser nor any Person who
owns a direct interest in Purchaser is now nor shall be at any time until
Closing a Person with whom a U.S. Person, including a United States Financial
Institution as defined in 31 U.S.C. 5312, as periodically amended (“Financial
Institution”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the OFAC (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.

Page 34



--------------------------------------------------------------------------------



 



10.3 Mutual Representations & Warranties

  (a)   Commissions. Each of the Seller, Purchaser and Purchaser Parent hereby
represents and warrants that it has not discussed or had any communications
concerning the Timberland Property with any real estate agent or broker
pertaining to this transaction, and that to the Seller’s, Purchaser’s and
Purchaser Parent’s knowledge, no commissions or broker’s fees are owed on this
transaction. Should any claim for a commission or finder’s fee be asserted by
any third party as a result of the act or omission of either party, then the
party alleged to have agreed to pay such commission or fee shall be solely
responsible therefore, and shall indemnify, defend, and hold the other party
harmless from any and all loss, damage, liability, cost, or expense, including,
without limitation, attorneys’ fees, suffered or incurred by it arising out of
or relating to any claim for real estate commission or fee made by any such real
estate agent or broker.     (b)   Instruments Of Further Assurances. Seller,
Purchaser and Purchaser Parent covenant that, from time to time, whether before,
at, or after the Closing Date, each of them will execute and deliver such
further instruments of conveyance and transfer and take such other action as may
be reasonably necessary to carry out the purposes and intents of this Agreement.
By way of example, but not limitation, in the event Seller elects to cure any
title defect, Seller shall execute any corrective Deed(s) reasonably necessary
to cure title defects regardless of when the title defects may be discovered
without charging Purchaser or Purchaser Parent any fees or expenses arising out
of the corrective instruments.

10.4 Disclaimer Of Warranties; Limitation Of Liability.

  (a)   No Other Representations And Warranties. Except for the representations
and warranties contained in this Agreement or as are contained in the Deeds,
Assignment of LLC Interests, Assignment and Assumption Agreement for
Land-Related Agreements and Permits, neither Seller nor any of its agents,
affiliates, officers, directors, employees, agents, representatives, nor any
other person, makes or shall be deemed to make any representation or warranty to
Purchasing Parties, express or implied, at law or in equity, on behalf of
Seller, and Seller hereby disclaims any such representation or warranty whether
by Seller or any of its agents, affiliates, officers, directors, employees,
agents or

Page 35



--------------------------------------------------------------------------------



 



      representatives or any other person, notwithstanding the delivery or
disclosure to Purchasing Parties or any of their respective officers, directors,
employees, agents or representatives or any other person of any documentation or
other information (including, without limitation, documentation and information
delivered to Purchasing Parties at Closing) by Seller or any of its agents,
affiliates, officers, directors, employees, agents or representatives or any
other person with respect to any one or more of the foregoing.

  (b)   “As Is, Where Is” Purchase. Subject to Seller’s representations and
warranties set forth herein and the Deeds, Assignment of LLC Interests,
Assignment and Assumption Agreement for Land-Related Agreements and Permits and
Purchasing Parties’ rights set forth in this Agreement, if any, Purchasing
Parties accept the Timberland Property “as is” and “where is,” subject to the
risks of all defects and conditions. Purchaser Parent acknowledges that it has
had an opportunity to inspect the Timberland Property and will be relying in
part on such inspections. Purchaser and Purchaser Parent, on behalf of itself,
and Purchaser Parent, on behalf of Timber LLC, understand and agree that, except
as expressly set forth herein, Seller has not made and makes no representations
or warranties of any kind with respect to the acreage, soil stability or
conditions, grades, or any other physical condition of the Timberland Property
or their fitness, suitability or acceptability for any particular use or purpose
whatsoever or with respect to any permits or any environmental, building, land
use, zoning or fire laws or regulations or compliance therewith or with respect
to the existence of any Protected Species (or Protected Species habitat) on or
near the Timberland Property or compliance with any regulations pertaining
thereto or the availability or existence of any access, water, sewer or utility
rights; and that Seller shall not be liable for any latent or patent defects
therein. Seller shall have no obligation to repair or make any improvements to
the condition of the Timberland Property prior to Closing. Without limiting the
generality of the foregoing, SELLER EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, BOUNDARIES
OF THE TIMBER OR THE TIMBERLAND PROPERTY, QUANTITIES, TIMBER GRADES, OR QUALITY
OF ANY TIMBER ON THE TIMBERLAND PROPERTY OR SOILS STABILITY OR CONDITIONS, OR
THE AVAILABILITY OR ADEQUACY OF ACCESS TO THE TIMBERLAND PROPERTY. Each of
Purchaser and Purchaser Parent, on behalf of itself, and Purchaser

Page 36



--------------------------------------------------------------------------------



 



      Parent, on behalf of Timber LLC, further acknowledges that any
information, whether written or oral, or in the form of maps, surveys, cruise
data, inventory information, plats, soil reports, engineering studies,
environmental studies, inspection reports, plans, specifications, or any other
information whatsoever, without exception, pertaining to the Timberland Property
and the timber thereon, any and all other matters concerning the condition,
suitability, integrity, marketability, compliance with law, or other attributes
or aspects of the Timberland Property and the timber thereon, is furnished to
Purchasing Parties solely as a courtesy, and neither Seller nor its
representatives have verified the accuracy of any statements or other
information therein contained nor the qualifications of the persons preparing
such information. Neither Seller nor its representatives warrant the accuracy of
any information contained therein in any way.     (c)   Bargained For
Consideration. The provisions of this Article, which shall survive delivery and
recording of the Deeds and transfer of the Timber LLC Interests, are bargained
for consideration between Seller and Purchasing Parties and are part of Seller’s
consideration from Purchasing Parties and Purchasing Parties’ consideration from
Seller.

10.5 Survival of Representations and Warranties.

  (a)   The representations and warranties of each of the Seller and Purchaser
Parent and (except as provided by the following sentence) covenants of the
parties contained in this Agreement or any Exhibit hereto, or any certificate,
document, or other instrument delivered in connection herewith shall survive the
Closing and terminate and cease to be in force and effect six (6) months
following the Closing Date, regardless of any investigation, verification or
approval by any party hereto or by anyone on behalf of any party hereto, unless
the party or parties for whose benefit such representation or warranty was made
waives the same in writing; provided, however, that the foregoing shall not
apply to the representations and warranties contained in the Deeds, which shall
survive without limitation hereunder. The covenants set forth in Article 14 and
those other covenants that contemplate or may involve actions to be taken or
obligations in effect after the Closing shall survive in accordance with their
terms. A party shall have no claim against the other party for breach of a
warranty or representation by such other party if the party had knowledge at the
Closing Date that the warranty or representation of the other party was untrue,
inaccurate or misleading, and the party did not

Page 37



--------------------------------------------------------------------------------



 



      disclose that fact to the other party and afford the other party
opportunity to take corrective action. If a legal proceeding is filed by a party
seeking redress under this Agreement for a breach of warranty by Seller or
Purchaser Parent prior to the expiration of one (1) year termination date of
that warranty, the warranty shall not be deemed to have expired one (1) year
from the date of the Closing but may be enforced by a Court of competent
jurisdiction.

  (b)   The parties agree that, notwithstanding any other provision hereof to
the contrary, (i) no claim may be asserted against Seller under this Agreement
or under the closing documents unless the aggregate amount of all damages due to
Purchasing Parties under this Agreement and under the closing documents against
Seller as a result of any breaches of representations and warranties
(collectively, “Post-Closing Damages”), is in excess of $25,000 in the
aggregate, and (ii) the maximum aggregate liability under or in connection with
this Agreement and the closing documents shall not exceed $500,000.00 in the
aggregate, and Seller shall not have liability under or in connection with this
Agreement and the closing documents in excess of such maximum aggregate amount
(the foregoing limitations provided in clauses (i) and (ii) above shall
collectively be referred to herein as the “Basket and Cap Provisions”).

10.6 Release. By proceeding with this transaction following the expiration of
the Inspection Period, Purchaser Parent shall be deemed to have made its own
independent investigation of the Timberland Property and the presence of
Hazardous Materials on, in or under the Timberland Property as Purchaser Parent
deems appropriate. Accordingly, subject to a claim for the breach of any of the
representations and warranties of Seller, whether set forth herein or in any
document delivered in connection with Closing, or any other breach of this
Agreement or any other agreement to be delivered in connection with Closing,
which claim(s) (subject to the Seller’s limitation of liability hereunder) is
expressly reserved to Purchaser Parent, Purchaser Parent, on behalf of itself
and all of its officers, directors, shareholders, employees, representatives and
affiliated entities (collectively, the “Releasors”) hereby expressly waives and
relinquishes any and all rights and remedies Releasors may now or hereafter have
against Seller, and their respective successors and assigns, partners,
shareholders, officers, members, managers and/or directors (the “Seller
Parties”), whether known or unknown, which may arise from or be related to
(a) the physical condition, quality, quantity and state of repair of the
Timberland Property and the prior management and operation of the Timberland
Property, (b) the Timberland Property’s compliance or lack of compliance with
any federal, state or local laws or regulations, and (c) any past, present or
future presence or existence of Hazardous Materials on, under or about the
Timberland Property or with respect to any past, present or future violation of
any rules, regulations or laws, now or hereafter

Page 38



--------------------------------------------------------------------------------



 



enacted, regulating or governing the use, handling, storage or disposal of
Hazardous Materials, including, without limitation, (i) any and all rights and
remedies Releasors may now or hereafter have under the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Resource Conservation
and Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and
(ii) any and all claims, whether known or unknown, now or hereafter existing,
with respect to the Timberland Property under Section 107 of CERCLA (42 U.S.C.A.
§9607), provided, however (subject to the Seller’s limitation of liability
hereunder), none of the Seller Parties are released by the foregoing for any
claim based upon a breach of any of Seller’s warranties, breach of any covenant
or indemnity which survives Closing, whether set forth herein or in any document
delivered in connection with Closing, or any other breach of this Agreement or
any other agreement to be delivered in connection with Closing.
Article 11
Indemnification
11.1 Indemnification By Seller. Subject to the terms and conditions of this
Agreement, including, without limitation, the Basket and Cap Provisions, Seller
shall indemnify, defend, and hold Purchasing Parties and their affiliates, their
respective directors, officers, employees and agents, and each of the heirs,
executors, successors and assigns thereof (collectively, the “Purchaser
Indemnified Party”) harmless from all claims made by third parties, liabilities,
obligations, damages, penalties, fines, costs, and expenses (including but not
limited to reasonable attorneys’ fees, costs, environmental hazard assessments,
and cleanup costs) (each of the foregoing, a “Claim”) that arise out of or
relate to: (a) any breach of the warranties and representations set forth in
this Agreement or the Deeds; (b) any failure by the Seller to carry out,
perform, satisfy and discharge any of its covenants, agreements, undertakings or
obligations in this Agreement or under any of the documents and related
materials executed and delivered or to be executed and delivered by the Seller
pursuant to this Agreement; or (c) Seller’s ownership or operation of the
Timberland Property prior to the Closing.
11.2 Indemnification By Purchaser Parent. Subject to the terms and conditions of
this Agreement, Purchaser Parent shall indemnify, defend, and hold Seller and
its affiliates, their respective directors, officers, employees and agents, and
each of the heirs, executors, successors and assigns thereof (collectively, the
“Seller Indemnified Party” and, collectively with the Purchaser Indemnified
Party, the “Indemnified Party”) harmless from all Claims that arise out of or
relate to: (a) any breach or inaccuracy of any of the representations and
warranties made by any of the Purchasing Parties in or pursuant to this
Agreement; (b) any failure by any of the Purchasing Parties to carry out,

Page 39



--------------------------------------------------------------------------------



 



perform, satisfy and discharge any of its covenants, agreements, undertakings or
obligations in this Agreement or under any of the documents and related
materials executed and delivered or to be executed and delivered by such
Purchasing Party pursuant to this Agreement; or (c) any of the Purchasing
Parties’ ownership or operation of the Timberland Property on or after the
Closing due to the actions or inactions of Purchasing Parties.
Article 12
Confidentiality and Information
12.1 Confidentiality. The parties acknowledge that the terms and conditions of
this Agreement and the agreements contemplated by this Agreement are
confidential, and that neither Purchaser, Purchaser Parent nor Seller will
disclose such terms and conditions to third parties without the written consent
of the other party to this Agreement except as may be required by law or court
order or to the extent necessary to enable Purchasing Parties to obtain
financing, to the extent necessary for the parties to obtain advice and consent
of consultants and professionals arising out of the transaction, or to the
extent confidentiality is waived by filing a document in the public records. In
connection with any necessary disclosure in relation to its financing,
Purchasing Parties covenant and agree to use their commercially reasonable best
efforts to limit such disclosure only to necessary information and to protect
such information from further disclosure. Purchasing Parties further agree that
they shall consult Seller regarding all written marketing materials relating to
the financing or the transaction, including, without limitation, all offering
memoranda, term sheets, prospectuses, information memoranda or information
packets, and shall obtain Seller’s prior approval, which shall not be
unreasonably withheld or delayed, of all disclosures regarding Seller, this
Agreement, the transactions contemplated hereby and/or disclosures based upon
information furnished to Purchasing Parties by Seller in connection with the
transactions contemplated hereby. Purchasing Parties and Seller further agree
that Purchasing Parties shall be entitled to use the information set forth on
Exhibit B-2, in its efforts to market the Timberland Property or the timber
thereon; provided, however, that Purchasing Parties’ use and disclosure of such
information shall not identify the information as being furnished by Seller and
shall identify the information as being furnished by Purchasing Parties or
Purchaser Assignee.
12.2 Information. All information furnished by Seller to Purchasing Parties
regarding the transaction and the Timberland Property will be treated as the
sole property of Seller until Closing and, if the Closing does not occur,
Purchasing Parties and their agents and advisors will return to Seller all
documents or other materials containing, reflecting, or referring to such
information, will use their best efforts to keep confidential all such
information, and will not directly or indirectly use such information for any
competitive or other commercial purpose; provided, however, that, in regard to

Page 40



--------------------------------------------------------------------------------



 



documents prepared by Purchasing Parties but containing information provided by
Seller, Purchasing Parties shall not be required to return said material to
Seller and shall be obligated only to destroy such materials with such
destruction certified by an authorized officer of Purchasing Parties.
12.3 Public Statements. Neither Seller nor Purchasing Parties will make any
public announcement or governmental filing or notification with respect to the
proposed transaction without the prior approval of the other party. The parties
agree that they jointly will prepare and approve any press release, response to
press inquiry, statement or public announcement about the existence of this
Agreement or the purchase and sale of the Timberland Property.
Article 13
INTENTIONALLY OMITTED
Article 14
Additional Agreements Relating To Timberland Property
14.1 No Transfers, Etc.

  (a)   Purchaser shall not distribute, transfer or otherwise dispose of any
Timber LLC Interests and neither Purchaser Parent nor Purchaser shall cause or
permit Timber LLC to distribute, transfer or otherwise dispose of any of the
Timber LLC Assets, in each case to Purchaser Parent (or any other Person related
to Purchaser Parent or Purchaser), or commit to do any of the foregoing, in each
case until a period of one year has elapsed from the Closing Date.     (b)  
Purchaser Parent shall not transfer or otherwise dispose of its interest in
Purchaser, or commit to do so, (i) to a Bank or any Affiliate thereof, at any
time or (ii) to any other Person, until a period of one year has elapsed from
the Closing Date. Any transfer or other disposition by Purchaser Parent (or any
subsequent transferee) of its interest in Purchaser following such one-year
period shall require the prior written consent of Seller (such consent not to be
unreasonably withheld) and the written agreement of any transferee in favor of
Seller to (i) comply with the obligations of Purchaser Parent under the limited
liability company agreement of Purchaser and under Articles 14.1, 14.2, 14.3 and
12.1 of this Agreement as if such transferee were Purchaser Parent and
(ii) cause Purchaser to comply with

Page 41



--------------------------------------------------------------------------------



 



      all of its obligations, covenants and representations under the limited
liability company agreement of Purchaser and the Transaction Documents.     (c)
  (i) For so long as Purchaser Parent owns all of the outstanding interests in
Purchaser, Purchaser Parent shall comply, and shall cause Purchaser to comply,
and (ii) Purchaser shall comply, in each case, with all of their respective
obligations, covenants and representations under the limited liability company
agreement of Purchaser and the Transaction Documents. It is agreed that in no
event shall Purchaser Parent have any obligation as a guarantor, surety or
otherwise, to pay or perform any of the obligations of Purchaser under the
Installment Notes or the LC Documents.     (d)   Prior to payment in full of the
Installment Notes at maturity, no amendment, modification or waiver of any
provision of the limited liability company agreement of Purchaser may be made
without the prior written consent of Seller.     (e)   Notwithstanding anything
herein to the contrary, Timber LLC may grant mortgage liens on the Timber LLC
Assets to banks, insurance companies, pension or benefit plans, investment funds
that are in the business of making mortgage loans, or similar institutional
lenders.

14.2 Tax Matters. Neither Purchaser nor Purchaser Parent shall (i) make any
election under Treasury Regulations section 301.7701-3 (or any corresponding
provision of state and local Tax law) to treat Purchaser as an association
taxable as a corporation or (ii) take any action that would cause Purchaser to
have more than one owner for U.S. federal (or any applicable state and local)
income tax purposes. For so long as Purchaser Parent owns all of the outstanding
interests in Purchaser, Purchaser Parent shall treat each Installment Note as
indebtedness of Purchaser Parent for all applicable income tax purposes.
14.3 Note Document Assistance.

  (a)   Each of Purchaser Parent and Purchaser shall do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as may
be necessary or reasonably desirable from time to time in order to (i) carry out
more effectively the purposes of the Installment Notes, the Letters of Credit
and all documents related thereto (collectively, the “Note

Page 42



--------------------------------------------------------------------------------



 



      Documents”) and (ii) assure, convey, grant, assign, transfer, preserve,
protect and confer more effectively unto Seller (or any assignee of the
Installment Notes) the rights granted or now or hereafter intended to be granted
to Seller (or such assignee) under any Note Document or under any other
instrument executed in connection with any Note Document to which any of
Purchaser Parent, Purchaser or any of its Subsidiaries is or is to be a party,
and shall cause each of its Subsidiaries to do so.

  (b)   Each of Purchaser Parent and Purchaser shall provide all reasonable and
timely cooperation in connection with any transaction relating to the
Installment Notes as may be reasonably requested by Seller, its Affiliates and
any holder of the Installment Notes (the “Note Parties”), at the expense of the
Note Parties, including, without limitation (i) furnishing the Note Parties with
timely financial and other pertinent information regarding Purchaser as shall
exist (or, if not existing, preparing such financial or other pertinent
information as may reasonably be requested by the Note Parties) and certifying
that such information is complete in all material respects, (ii) using
reasonable best efforts to obtain legal opinions that if Purchaser Parent or a
Timber LLC were to become a debtor in a case under Title 11 of the United States
Code, the bankruptcy court would not order the substantive consolidation of the
assets and liabilities of Purchaser with those of such Person, and such
customary corporate law opinions concerning Purchaser as may reasonably be
requested by Seller and (iii) using reasonable best efforts to cause the Bank to
provide any similar cooperation. Notwithstanding anything herein to the
contrary, Purchaser shall not take any steps designed to create or encourage the
making of a market in the Installment Notes or the listing or trading of the
Installment Notes on an “established securities market” or otherwise take any
actions designed to render the Installment Notes “readily tradable in an
established securities market” within the meaning of Treasury Regulation §
15A.453-1(e)(4).

14.4 Financing.

  (a)   Purchaser shall deposit with and otherwise make available to the Bank
issuing the Letters of Credit sufficient readily available funds such as
required by the Bank to issue the Letters of Credit in the L/C Amount (as
hereinafter defined), but in no event more than the principal amount of the
Timber Note and the amount of the prepaid LC fees and any LC Bank fees,
commissions and expenses payable at Closing, and Purchaser shall use its
reasonable best efforts to arrange for a Bank to issue Letters of Credit on

Page 43



--------------------------------------------------------------------------------



 



      terms and conditions that are consistent with the Timber Note Indicative
Terms in an aggregate amount of not less than the Installment Note Purchase
Price plus one interest payment on the respective Installment Note (the “L/C
Amount”), including using reasonable best efforts (i) as soon as practicable to
obtain a firm commitment (each, an “L/C Commitment Letter”), in form and
substance reasonably satisfactory to Seller, to provide such Letters of Credit,
(ii) to negotiate definitive agreements with respect to such Letters of Credit
on the terms and conditions contained in the L/C Commitment Letter or on other
terms not materially less beneficial to Purchaser Parent, Purchaser or Seller,
(iii) to satisfy on a timely basis all conditions applicable to such Purchaser
in such definitive agreements that are within its control, and (iv) to
consummate the issuance of the Letters of Credit at Closing.

  (b)   In the event any portion of the Letters of Credit becomes unavailable to
Purchaser on the terms and conditions contemplated in the L/C Commitment
Letters, Purchaser shall use its reasonable best efforts to arrange to obtain
letters of credit, including from alternative sources, on terms and conditions
that are not materially less beneficial to Purchaser Parent, Purchaser or Seller
and that are consistent with the Timber Note Indicative Terms, promptly
following the occurrence of such event. Purchaser shall give Seller prompt
notice upon becoming aware of any material breach by any party to any L/C
Commitment Letter or any termination of any L/C Commitment Letter. Purchaser
shall keep Seller informed on a reasonably current basis in reasonable detail of
the status of its efforts to arrange the Letters of Credit and shall not permit
any material amendment or modification to be made to, or any waiver of any
material provision or remedy under, the L/C Commitment Letters without the prior
written consent of Seller (such consent not to be unreasonably withheld or
delayed). Purchaser and Seller shall consult in good faith and cooperate in
determining the maximum aggregate amounts of Letters of Credit per Bank and
otherwise with respect to the terms of the Letters of Credit documentation.

Article 15
Other Provisions
15.1 Time. Time is of the essence for each and every provision of this
Agreement.

Page 44



--------------------------------------------------------------------------------



 



15.2 Successors And Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
15.3 Assignment. Except for assignment pursuant to Article 13.1, no assignment
of any right or interest or delegation of any duty, responsibility, or
obligation under this Agreement shall be made, in whole or in part, by any party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned, or delayed. Any assignment hereunder shall
not relieve the Assignor of its obligations hereunder.
15.4 Waiver. No delay or omission in the exercise of any right or remedy of
either party to this Agreement on any default by the other party shall impair
such a right to remedy or be construed as a waiver. Either party’s consent to or
approval of any act by the other party requiring such consent or approval shall
not be deemed to waive or render unnecessary the requirement of consent or
approval of any subsequent act by either party.
15.5 Authority. Each party to this Agreement, and each individual signing on
behalf of each party, hereby represents and warrants to the other that it has
full power and authority to enter into this Agreement and that its execution,
delivery, and performance of this Agreement has been fully authorized and
approved, and that no further approvals or consents are required to bind such
party.
15.6 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Virginia.
15.7 Severability. If any provision of this Agreement is held to be invalid or
unenforceable, such provision shall not affect or invalidate the remainder of
this Agreement, and to this end the provisions of this Agreement are declared to
be severable. If such invalidity becomes known or apparent to the parties, the
parties agree to negotiate promptly in good faith in an attempt to amend such
provision as nearly as possible to be consistent with the intent of this
Agreement.
15.8 Integrated Agreement; Modification. This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
and supersedes all prior negotiations and representations. This Agreement may
not be modified except in writing signed by the parties. The parties hereto
agree to execute any

Page 45



--------------------------------------------------------------------------------



 



additional documents reasonably necessary to effectuate the provisions and
purposes of this Agreement.
15.9 Interpretation. Each party acknowledges that it and its legal counsel have
reviewed this Agreement. The parties agree that the terms and conditions of this
Agreement shall not be construed against any party on the basis of such party’s
drafting, in whole or in part, of such terms and conditions.
15.10 Notices. Any and all notices required or permitted under this Contract
shall be made or given in writing and shall be delivered in person or sent by
postage, pre-paid, United States Mail, certified or registered, return receipt
requested, or by a recognized overnight carrier (i.e., Federal Express), or by
facsimile, to the other party at the addresses set forth below, and such address
as may be furnished by notice in accordance with this paragraph. The date of
notice given by personal delivery shall be the date of such delivery. The
effective date of notice by mail, facsimile, or overnight carrier shall be the
date such notice is mailed, faxed or deposited with such overnight carrier:

     
To the Seller:
  Glatfelter Pulp Wood Company
 
  Attn: Thomas V. Bosley, VP & General Manager
 
  228 South Main 
 
  Spring Grove, PA 17362
 
  (717) 225-4711 ext 2577 (telephone) 
 
  (717) 225-2872 (facsimile) 
 
  tbosley@glatfelter.com
 
   
With copy to:
  William S. Gee, Esq.
 
  Saul Ewing LLP
 
  222 Delaware Avenue
 
  Suite 1200
 
  Wilmington, DE 19890
 
  (302) 421-6823 (telephone) 
 
  (302) 421-5874 (facsimile) 
 
  wgee@saul.com
 
   
To the Purchaser:
  Glawson Investments Corp.
 
  Attn: W.C. Glawson, Jr.
 
  225 River North Boulevard 
 
  Macon, GA 31211
 
  (478) 746-6661 (telephone) 
 
  (478) 746-5528 (facsimile) 
 
  glawsonoffice@aol.com

Page 46



--------------------------------------------------------------------------------



 



     
With copy to:
  Martin Snow, LLP
 
  Attn: Wendell Bowden
 
  240 Third Street (31201) 
 
  P.O. Box 1606
 
  Macon, GA 31202-1606
 
  (478) 749-1759 (telephone) 
 
  (478) 743-4204 (facsimile) 
 
  wlbowden@martinsnow.com

In the event that the last day for giving notice hereunder or for the
performance of any obligation hereunder, including closing, falls upon a
Saturday, Sunday or a legal holiday, the last day for said notice or performance
shall be deemed to be the next day which is neither a Saturday, Sunday nor a
legal holiday.
15.11 Facsimile Transmission. Facsimile transmission of any signed original
document and retransmission of any signed facsimile transmission, shall be the
same as delivery or execution of an original. At the request of any party, the
parties shall conform facsimile transmitted signatures by signing an original
document.
15.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which counterparts
together shall constitute the same instrument which may be sufficiently
evidenced by one counterpart. Execution of this Agreement at different times and
places by the parties shall not affect the validity thereof so long as all the
parties hereto execute a counterpart of this Agreement.

Page 47



--------------------------------------------------------------------------------



 



Executed and Effective as of the date first above written.

                              Glatfelter Pulp Wood Company,
Seller       Glawson Investments Corp.,
Purchaser Parent          
 
                           
By:
  /s/ Thomas V. Bosley       By:   /s/ W.C. Glawson, Jr.            
 
                           
 
  Thomas V. Bosley           W.C. Glawson, Jr.             Its: Vice President &
General Manager       Its: President
 
                                        GIC Investments LLC
 
                           
By:
  /s/ David C. Elder       By:   /s/ W.C. Glawson, Jr.            
 
                           
 
  David C. Elder           W. C. Glawson, Jr.             Its: Treasurer      
Its: Manager
 
                            Escrow opened this ____ day of                     ,
2007.       Chicago Title Insurance Company ,         Escrow Officer
 
                           
 
          By:                
 
             
 
           
 
                           
 
          Its:                
 
             
 
           

Page 48



--------------------------------------------------------------------------------



 



Exhibit A
Timberland to be Sold with Supply Agreement

                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
Caroline County
                                                               
T-359
          Reynolds     87-A-71       85.000                                  
T-359
    359     Reynolds     87-A-73       99.000       184.000       186      
186.100          
 
                                                               
Louisa County
                                                               
T-306
          Walker     10-10-01       144.840                                  
T-306
          Walker     10-10-02       217.262                                  
T-306
          Walker     10-10-03A       196.000                                  
T-306
    306     Walker     09-131A       289.337       847.439       847      
847.440          
 
                                                               
T-350
          Sulphur Mine     28-97       1,531.607                                
 
T-350
    350     Sulphur Mine     29-03       63.060       1594.667       1597      
1,597.150          

Page 49



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
Fluvanna County
                                                               
T-333
    333     Tomlinson     42-A-22       213.947       213.947       214      
215.100          
T-349
          Ford     27-A-12       127.000                                  
T-349
          Ford     27-A-09       1.000                                  
T-349
    349     Ford     27-A-11       227.820       355.820       387       355.820
         
 
                                                               
T-366
    366     Campbell     32-A-09       119.170       119.170       119      
119.170          
 
                                                               
T-377
          Winston     28-A-06       182.000                                  
T-377
          Winston     28-A-56       88.519                                  
T-377
    377     Winston     28-A-05       224.500       495.019       501      
500.500          
 
                                                               
T-379
          Snead     42-2-B4       50.940                                  
T-379
          Snead     41-A-48       316.920                                  
T-379
    379     Snead     41-A-41       271.665       639.525       639      
639.520          
 
                                                               
T-387
          Folkes     32-A-09       210.660                                  
T-387
    387     Folkes     32-A-18       194.100       404.760       400      
400.060          
 
                                                               
T-399
    399     Payne     49-A-09       284.920       284.920       317      
284.920          

Page 50



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
Madison County
                                                               
T-323
    323     Bowman     63-10-10       156.394       156.394       156      
155.990          
 
                                                               
Appomattox County
                                    -                          
T-337
          Caterson     55-A-26       229.230                                  
T-337
    337     Caterson     56-A-03       214.000       443.230       442      
442.200          
 
                                                               
Buckingham County
                                                               
T-302
    302     Maxey     66-14       209.849       209.849       209       209.850
         
 
                                                               
T-303
          Jones     135-10       45.010                                  
T-303
    303     Jones     135-09       45.010       90.020       90       90.000    
     
 
                                                               
T-304
          Ranson     65-13       154.410                                  
T-304
          Ranson     79-2-1I       0.190                                  
T-304
    304     Ranson     80-05       78.585       233.185       231       233.090
         
 
                                                               
T-311
    311     Hackett     76-15       493.840       493.840       494      
493.840          

Page 51



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
T-314
          Mauney     28-17       87.170                                  
T-314
          Mauney     18-41       100.000                                  
T-314
    314     Mauney     28-13       58.000       245.170       275       275.000
         
 
                                                               
T-341
    341     Garrett     137-29       56.730       56.730       57       56.730  
       
 
                                                               
T-342
          Spencer     159-02       100.000                                  
T-342
          Spencer     159-05       111.160                                  
T-342
          Spencer     159-03       55.830                                  
T-342
    342     Spencer     159-03A       77.680       344.670       351      
344.220          
 
                                                               
T-343
    343     Hudgins     43-50       96.440       96.440       92       92.300  
       
 
                                                               
T-344
          Jeffrey     84-26       117.000                                  
T-344
    344     Jeffrey     84-25       150.830       267.830       245      
245.830          
 
                                                               
T-345
          Swink     41-47       188.300                                  
T-345
    345     Swink     41-21       118.000       306.300       298       303.710
         
 
                                                               
T-346
    346     Tonguequarter     161-11       199.000       199.000       177      
199.000          

Page 52



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
T-347
          Morris     66-22       6.100                                  
T-347
    347     Morris     67-01       177.000       183.100       186       183.100
         
 
                                                               
T-368
          Garnett     132-09       40.600                                  
T-368
    368     Garnett     132-13       100.000       140.600       140      
140.600          
 
                                                               
T-371
    371     Brooke     81-25       758.000       758.000       758       758.000
         
 
                                                               
T-376
          Wallace     25-10       28.730                                  
T-376
    376     Wallace     24-77       554.700       583.430       526      
591.430          
 
                                                               
T-382
          Baird     37-04       65.000                                  
T-382
    382     Baird     48-77       705.070       770.070       769       770.070
         
 
                                                               
T-388
    388     Van Dine     171-12       181.530       181.530       181      
181.530          
 
                                                               
T-391
    391     Patteson     63-03       487.700       487.700       488      
487.700          
 
                                                               
T-394
    394     Self     51-20       227.030       227.030       227       227.030  
       
 
                                                               
T-326
    326     Varner     207-40       192.910       192.910       193      
192.910          

Page 53



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
T-336
    336     Dyer     50-37       94.000       94.000       94       93.620      
   
 
                                                               
T-338
          Flood     160-14       68.890                                  
T-338
          Flood     160-04       173.320                                  
T-338
    338     Flood     160-09       102.350       344.560       339       344.590
         
 
                                                               
T-339
          Moore     126-83       126.660                                  
T-339
    339     Moore     126-94       424.098       550.758       551       550.770
         
 
                                                               
T-340
    340     Rixey     151-46       435.710       435.710       436       435.710
         
 
                                                               
T-348
    348     Taylor     80-40       161.320       161.320       160       161.320
         
 
                                                               
T-383
          Davis     93-41       427.300                                  
T-383
    383     Davis     93-58       97.890       525.190       525       525.190  
       
 
                                                               
T-390
    390     Ellie Jones     158-12       316.000       316.000       316      
316.000          
 
                                                               
T-392
          Solitude     147-01       792.742                                  
T-392
          Solitude     147-15       115.000                                  
T-392
    392     Solitude     147-16       146.500       1054.242       1066      
1,076.370          

Page 54



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
T-393
    393     Chappell     187-19       372.130       372.130       372      
372.120          
 
                                                               
T-396
          Boxley     97-02       732.240                                  
T-396
          Boxley     97-03       168.000                                  
T-396
          Boxley     97-04       75.720                                  
T-396
    396     Boxley     97-06       66.940       1042.900       1056      
1,042.990          
 
                                                               
T-325
    325     Davidson     68-17       138.784       138.784       139      
138.780     bad appraisal
 
                                                               
Culpeper County
                                                               
T-324
          Ames     63-14       303.250                                  
T-324
          Ames     63-14A       7.000                                  
T-324
          Ames     63-14B       4.000                                  
T-324
          Ames     64-02       510.250                                  
T-324
    324     Ames     64-02D       17.000       841.500       841       841.300  
       
 
                                                               
T-370
          Sheba     64-2B       58.700                                  
T-370
          Sheba     64-47       273.740                                  
T-370
          Sheba     64-50       20.000                                  

Page 55



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
T-370
          Sheba     64-54       55.020                                  
T-370
          Sheba     64-55A       100.650                                  
T-370
    370     Sheba     64-55B       32.080       540.190       547       540.600
         
 
                                                               
T-354
          Smith Hunt     69-17       210.030                                  
T-354
          Smith Hunt     69-23       107.180                                  
T-354
          Smith Hunt     69-26       300.370                                  
T-354
          Smith Hunt     69-27       122.640                                  
T-354
          Smith Hunt     70-05       146.040                                  
T-354
          Smith Hunt     70-06       370.170                                  
T-354
          Smith Hunt     70-10       548.000                                  
T-354
          Smith Hunt     70-11       338.000                                  
T-354
          Smith Hunt     70-12       572.000                                  
T-354
          Smith Hunt     70-12A       351.160                                  
T-354
          Smith Hunt     70-14       208.000                                  
T-354
    354     Smith Hunt     82-02       65.500       3339.090       3340      
3,342.720          

Page 56



--------------------------------------------------------------------------------



 



                                                                               
              Acreage/   Total Size   Total Size   Total Size         No.      
    Tract Name   Tax Parcel ID   Parcel   (Tax Acres)   (Mgt Acres)   (Deed
Acres)        
Cumberland County
                                                               
T-329
          Beasley     74-A-28       140.500                                  
T-329
    329     Beasley     75-A-07       40.000       180.500       181      
180.600          
 
                                                               
T-334
          Godsey     67-A-55       189.720                                  
T-334
    334     Godsey     67-A-60       30.000       219.720       220      
219.100          
 
                                                               
T-335
    335     Kaylor     43-A-13       111.620       111.620       112      
111.620          
 
                                                               
T-360
    360     McCall     66-A-11       164.890       164.890       165      
164.890          
 
                                                               
T-375
    375     Boston Hill     12-A-05       660.470       660.470       684      
660.320          
 
                                                               
T-384
    384     Brookhill     56-A-25       325.000       325.000       335      
335.800          
 
                                                               
T-385
    385     Best     69-A-14       335.780       335.780       326       324.980
         
 
                                                               
T-386
    386     Foster     81-A-70       225.990       225.900       226      
218.000          
 
                                                               
T-389
          Pairet     72-A-03       53.890                                  
T-389
    389     Pairet     72-A-04       476.300       530.190       530      
530.190            
Nelson County
                                                               
T-305
    305     Price     91-A-16       616.290       616.290       615      
615.500          
 
                                                               
T-331
    331     Piedmont     92-A-6C       953.190       953.190       953      
953.190          
 
                                                               
Total Timberland in Supply Agreement
                                25,886.219       25921.00       25,916.180      
   

Page 57



--------------------------------------------------------------------------------



 



Exhibit B-2
Description Of Personal Property
Forestry Records — To the extent in Seller’s possession

1.   Recent tract photos 9” x 9”   2.   Land lot maps   3.   Timber volume
records   4.   Hunting lease contacts   5.   Surveys

Page 58



--------------------------------------------------------------------------------



 



Exhibit C
Permitted Exceptions
Subject To:
General Exceptions (Standard Timberlands Title Exceptions)

  1.   Any facts, rights, interest or claims which are not shown by the public
record but which could be ascertained by an accurate survey of the land or by
making inquiry of persons in possession thereof.     2.   Easements or claims
thereof, which are not shown by the public record.     3.   Taxes for the year
2007, a lien, not yet due and payable.     4.   Rights of the public and others
entitled thereto, if any, in and to the use of that part of the land within the
bounds of any publicly dedicated street, road, highway, or public thoroughfare.
    5.   Rights of upper and lower riparian owners to the flow of the waters of
any river or creek on the land, free from diminution or pollution.     6.   All
easements of record to the extent valid and subsisting.

Page 59



--------------------------------------------------------------------------------



 



Exhibit D
Deed Form
Please Record and Return To:
                                        
                                        
                                        
Special Warranty Deed

     
State of Virginia
  [insert tract/county]
County/City of                     
   

This Deed, between GLATFELTER PULP WOOD COMPANY, a corporation organized and
existing under the laws of the State of Delaware, and having a place of business
at Oglethorpe, Macon County, Georgia, hereinafter referred to as the Grantor,
and Timber LLC, a                      duly authorized to do business in the
State of Georgia, hereinafter referred to as the Grantee.
Witnesseth: That the said Grantor, for and in consideration of Ten Dollars
($10.00) and other valuable consideration, the receipt whereof is hereby
acknowledged, has granted, bargained, sold, and conveyed, and by these presents
does grant, bargain, sell, and convey unto the said Grantee, its successors and
assigns, with SPECIAL WARRANTY, that certain tract or parcel of land situate,
lying and being in                      County(City), Virginia, and being more
particularly described according to Exhibit A attached hereto and incorporated
herein by reference.

Page 60



--------------------------------------------------------------------------------



 



This conveyance is made subject to the reservation of rights, exceptions, and
encumbrances set forth on Exhibit A.
To Have And To Hold the said bargained premises, together with all and singular
the rights, members, and appurtenances thereof, to the same being, belonging, or
in anywise appertaining, to the only proper use and benefit of Grantee, its
successors and assigns, in Fee Simple.
In Witness Whereof, the said Grantor, acting by and through its duly authorized
officers, has signed, sealed, and delivered these presents this
                     day of                                          , 2007.

            Glatfelter Pulp Wood Company
      By:           Name:           Its:     

STATE OF                     
CITY/COUNTY OF                     , to-wit:
     The foregoing instrument was acknowledged before me, a notary public in and
for the State and City/County aforesaid, on this ___ day of
                    , 2007 by                                          ,
personally known to me or satisfactorily proven to be the
                                         of Glatfelter Pulp Wood Company, who
acknowledged that he/she signed the foregoing instrument on behalf of Glatfelter
Pulp Wood Company as its duly authorized                      for the purposes
therein stated.
     WITNESS the following signature as of the ___ day of
                                         , 2007.

         
 
 
 
Notary Public    

Page 61



--------------------------------------------------------------------------------



 



My commission expires:                                         
                    
[AFFIX NOTARIAL SEAL]

Page 62



--------------------------------------------------------------------------------



 



Exhibit A To Limited Warranty Deed
[insert applicable legal description]
[insert applicable reservations]
[insert Permitted Exceptions]

Page 63



--------------------------------------------------------------------------------



 



Exhibit E
Land-Related Agreements
Replanting Obligations
Hunting Licenses
Timber Service Agreements

Page 64



--------------------------------------------------------------------------------



 



Exhibit F
Permits
Highway Entrance Permits with Virginia Department of Transportation

Page 65



--------------------------------------------------------------------------------



 



Exhibit G
Form
Assignment and Assumption Agreement For Land-Related
Agreements and Permits
This Assignment and Assumption Agreement for Land-Related Agreements and Permits
(“Agreement”) is entered into by and between Glatfelter Pulp Wood Company
(“Assignor”) and [Timber LLC] (“Assignee”) and is effective as of _________,
2007.
R E C I T A L S

A.   Assignor and Assignee are party to that certain Timberland Purchase and
Sale Agreement dated as of _________, 2007.   B.   Subject to the terms and
conditions set forth in this Agreement, Assignor desires to assign and Assignee
desires to assume the agreements, rights, and obligations set forth herein.

A G R E E M E N T
Now, Therefore, in consideration of the mutual covenants and agreements of the
parties herein contained and for good and valuable consideration as set forth in
the Timberland Purchase and Sale Agreement dated as of June _________, 2007, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.   assignment. Assignor does hereby assign, transfer, set over, sell, convey,
specially warrant and deliver unto Assignee all of its present and future right,
title, and interest in and to the Land-Related Agreements and Permits described
on Attachment A to this Agreement and any and all performance or deliverables to
which Assignor is entitled to under the Land-Related Agreements and Permits,
including, without limitation, all claims of Assignor for damages arising out of
any breach of any of the Land-Related Agreements and Permits.   2.   Assumption.
Assignee does hereby expressly accept Assignor’s right, title, and interest
under the Land-Related Agreements and Permits, and assumes Assignor’s
obligations thereunder and agrees to pay and discharge, and release Assignor
from

Page 66



--------------------------------------------------------------------------------



 



    all payments that first arise and become due and payable after the date
hereof and all obligations and liabilities of Assignor arising on and after the
date hereof under and pursuant to the Land-Related Agreements and Permits on
Exhibit A, except to the extent such obligations or liabilities relate to any
breach or violation of any Land-Related Agreements and Permits prior to the date
hereof for which Assignor agrees to remain solely liable.   3.   Other.

  a.   Capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Timberland Purchase and Sale Agreement.     b.
  This Agreement will inure to the benefit of and be binding upon Assignor and
Assignee and their respective successors, assigns and legal representatives.    
c.   This Agreement will be governed by, construed under and enforced in
accordance with the laws of the State of Georgia.     d.   This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which counterparts together shall constitute the same instrument,
which may be sufficiently evidenced by one counterpart. Execution of this
Agreement at different times and places by the parties shall not affect the
validity thereof so long as all the parties hereto execute a counterpart of this
Agreement.

Executed And Effective as of the date first above written.

                      Assignee       Assignor    
 
                   
By:
          By:                      
 
      [insert name]           [insert name]
 
  Its:   [insert title]       Its:   [insert title]

Page 67



--------------------------------------------------------------------------------



 



Attachment A to Assignment & Assumption Agreement

1.   Land-Related Agreements:

      [insert list from Exhibit E of the Land-related Agreements that will be
assigned and assumed]

2.   Permits

      To be listed

3.   Right-Of-Way Agreements (allowing Seller access across third party
property):

      To be listed

Page 68



--------------------------------------------------------------------------------



 



Exhibit H
Seller’s Certificate Of Non-Foreign Status
CERTIFICATION OF NON-FOREIGN STATUS
BY CORPORATION, PARTNERSHIP, TRUST OR ESTATE
     Section 1445 of the Internal Revenue Code provides that a transferee
(buyer) of a United States real property interest must withhold tax if the
transferor (seller) is a foreign person. For U.S. tax purposes (including
section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform _________ (the “Purchaser”)
that withholding of tax is not required upon the disposition of United States
real property interests by _________ (the “Seller”), the undersigned hereby
certifies the following on behalf of Seller:
Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Internal Revenue Code and
Income Tax Regulations.
Seller is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii).
Seller’s employer identification number is                     .
Seller’s address is:
                                                            
                                                            
                                                            
                                                            
     Seller understands that this certification may be disclosed to the Internal
Revenue Service by Purchaser and that any false statement made by Seller and
contained herein could be punished by fine, imprisonment or both.
     Under penalties of perjury, the undersigned individual signing this
document on behalf of Seller declares that he/she has examined this
certification and to the best of

Page 69



--------------------------------------------------------------------------------



 



his/her knowledge and belief, it is true, correct and complete. The undersigned
further declares that he/she has authority to sign this document on behalf of
Seller.
WITNESS:

     
 
  By:                                                              
Print Name:                                                              
  Name:                                                              
 
  Title:                                                              
 
   
Date:                                                              
   

             
STATE OF
    )      
 
    )     ss:
COUNTY OF
    )      

     On this ___ day of July, 2007, before me, the undersigned, a Notary Public
in and for the jurisdiction aforesaid, personally appeared ___, known to me or
satisfactorily proven to be the ___ of Glatfelter Pulp Wood Company, a Maryland
corporation, and that he/she, as such ___, being authorized to do so, executed
the foregoing instrument on behalf of said Glatfelter Pulp Wood Company by
signing the name of the ___ by himself/herself as such ___.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year first above written.
                                                            
Notary Public
My Commission Expires                                        

Page 70



--------------------------------------------------------------------------------



 



Exhibit I
Exceptions To Seller’s Representations And Warranties
and
Disclosures
Uncorrected Notices Or Violation Of Law
     None
Hazardous Substances And Underground Storage Tanks
     None
Environmental And Other Matters
Old mineral mines, ponds, spoils piles and associated leachate on T-350 Sulphur
Mine Tract
Protected Species
     None
Timber Harvest
     Timber Service Agreements in place for contractors to harvest and deliver
Unrecorded Documents
     Replanting Obligations
Contracts Pertaining To The Timberland Property
     Replanting Obligations, Hunting Licenses and Timber Service Agreements

Page 71



--------------------------------------------------------------------------------



 



Boundary Disputes And Adverse Possession
     None
Litigation and Claims
     None
Condemnation
     None

Page 72



--------------------------------------------------------------------------------



 



Exhibit J
Virginia Timberlands Value Table
Average Price Per Acre —
$1,730/acre
TIMBER VALUES

     
Pine Pulpwood
  $8.00/Ton
 
   
Pine Saw Timber
  Delivered to mill price less cut-skid-haul rate less 7.5% administration fee
 
   
Hardwood Pulpwood
  $4.00/Ton
 
   
Hardwood Saw Timber
  Delivered to mill price less cut-skid-haul rate less 7.5% administration fee

Page 73



--------------------------------------------------------------------------------



 



Exhibit K
FORM OF INSTALLMENT NOTE
PURCHASE NOTE NO. P-1

      $[___]   [___], 2007

     FOR VALUE RECEIVED, the undersigned, [Buyer LLC], a [Delaware limited
liability company] (the “Maker”), hereby promises to pay to the order of
Glatfelter Pulpwood Company, a Maryland corporation (the “Initial Holder”), or
its successors and registered assigns (the Initial Holder and any such successor
or assign being referred to herein as the “Holder”), in immediately available
funds, the principal amount of $[___] ([___]and [___] United States Dollars),
together with interest thereon at the Interest Rate (as defined below), such
interest payable in arrears on each Interest Payment Date (as defined below)
from and including the date hereof to but excluding the date this Purchase Note
is paid in full. The principal amount of this Purchase Note is due and payable
on [___, 2027] (the “Maturity Date”). In certain events hereinafter described,
this Purchase Note may become due and payable prior to its stated maturity.
     This Purchase Note is not subject to redemption or prepayment at the
election of the Maker prior to maturity, in whole or in part.
     All payments of principal and interest in respect of this Purchase Note and
other amounts owed by the Maker hereunder shall be made in U.S. Dollars in
immediately available funds to the order of the Holder by wire transfer to such
account as may be specified from time to time by the Holder to the Maker in
writing or, at the option of the Holder hereof, by check to such address as the
Holder shall have designated to the Maker in writing. If any payment of
principal of, or interest on, or any other amount owed by the Maker under this
Purchase Note becomes due and payable on a day other than a Business Day (as
defined below), the maturity thereof shall be extended to the next succeeding
Business Day (unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day). If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
     This Purchase Note is entitled to the benefits of the Irrevocable Standby
Letter of Credit No. [___] (as amended from time to time, the “Letter of
Credit”) of [___] (the “Bank”), in the initial Base Amount (as defined in the
Letter of

Page 74



--------------------------------------------------------------------------------



 



Credit) of $[    ] and subject to periodic increase and decrease as provided
therein. The Letter of Credit expires on [    ], 20[    ] unless earlier
terminated as set forth therein.
     At any time that the long-term unsecured senior debt obligations of the
Bank or any then-existing Substitute LC Bank (as defined below), as applicable,
are no longer rated at least A+ by Standard & Poor’s and A1 by Moody’s (a
“Substitution Event”), (i) the Holder shall have the right, but not the
obligation, by delivering prior written notice to the Maker, to require that the
Maker promptly provide a substitute standby letter of credit in form and
substance satisfactory to Holder (a “Substitute LC,” which term shall include
any substitute letter of credit issued to renew or replace any Letter of Credit
or then-existing Substitute LC) issued by a bank or other financial institution
(a “Substitute LC Bank”) designated by Holder to replace the Letter of Credit (a
Substitute LC provided as contemplated in this clause (i), a “Holder Requested
Substitute LC”) and (ii) if the Holder has not exercised its right to require
that the Maker provide a Holder Requested Substitute LC within thirty (30) days
of receipt of notice from the Maker of the occurrence of a Substitution Event,
the Maker shall have the right, but not the obligation, by delivering not less
than [fifteen (15)] days prior written notice to the Holder, to provide a
Substitute LC in form and substance satisfactory to Holder issued by a
Substitute LC Bank reasonably satisfactory to the Holder (a Substitute LC
provided as contemplated in this clause (ii), a “Maker Provided Substitute LC”).
If (i) the Holder exercises its right to require that the Maker provide a Holder
Requested Substitute LC or (ii) the Maker exercises its right to provide a Maker
Provided Substitute LC:
(a) the Maker shall execute a reimbursement agreement (a “Substitute
Reimbursement Agreement”) with the Substitute LC Bank substantially similar in
all material respects to that certain Reimbursement Agreement, dated as of
[___], 2007 (the “Reimbursement Agreement”), between the Maker and the Bank
relating to the Letter of Credit (except that the Maker shall be entitled to
require without modification the language appearing in Section [2(j)] of the
Reimbursement Agreement and Section [19] of that certain Pledge and Security
Agreement, dated as of [___], 2007 (the “Pledge Agreement”), between the Maker
and the Bank relating to the Letter of Credit) and execute such other documents
in such form as the Holder or the Substitute LC Bank shall reasonably request,
including, without limitation, a pledge agreement (a “Substitute Pledge
Agreement”) pursuant to which the Maker shall assign and pledge to the
Substitute LC Bank, and grant a security interest to the Substitute LC Bank in,
among other things, the Substitute Collateral Note (as defined below), as
security for the obligations of the Maker under the Substitute Reimbursement
Agreement and the Substitute Pledge Agreement; and

Page 75



--------------------------------------------------------------------------------



 



(b) the Maker shall cause the Bank or then-existing Substitute LC Bank, as
applicable, to release its security interest in the collateral pledged pursuant
to the Pledge Agreement (the “Collateral”), and the Maker shall apply the
proceeds of the Collateral to acquire a Collateral Note from the Substitute LC
Bank (a “Substitute Collateral Note”), in a principal amount equal to the
outstanding principal amount of this Purchase Note.
     If the then-existing Letter of Credit is replaced with a Substitute LC,
references herein to the Letter of Credit shall be deemed to refer to such
Substitute LC, references herein to the Reimbursement Agreement and the Pledge
Agreement shall mean the related Substitute Reimbursement Agreement and the
related Substitute Pledge Agreement, respectively, and references to the Bank
shall be deemed to refer to the related Substitute LC Bank, as the context
requires or permits.
     The Holder shall pay all reasonable costs and out-of-pocket expenses
incurred by the Maker (including (v) upfront fees, and the costs of pre-funding,
commissions and expenses, payable to the Substitute LC Bank, (w) reasonable
attorneys’ fees and expenses, (x) breakage costs incurred in connection with the
release of Collateral Notes, if any, (y) if applicable, the costs of pre-funding
reserves as necessary to supplement the cash flow provided by a Substitute
Collateral Note in order to provide adequate cash flow, taking into account the
effect of any interest rate protection agreement to which the Maker is party, if
any, to pay all interest payable on this Purchase Note and (z) if the Bank or
Substitute LC Bank requires Maker to enter a new, or modify the then-existing,
interest rate protection agreement, the fees, commissions and expenses payable
to the provider of such interest rate protection agreement in connection
therewith) in connection with the provision by the Maker of a Holder Requested
Substitute LC; provided, however, that, the Holder shall only be required to
reimburse upfront fees, and the costs of prefunding reserves for the fees,
commissions and expenses, payable to the Substitute LC Bank to the extent the
amount of such upfront fees and reserves exceeds the amount, if any, reserved by
Maker at such time to pay for commissions and expenses remaining to be paid, if
any, to the issuer of the Letter of Credit so substituted; and provided further
that the amount of costs and expenses to be reimbursed by the Holder shall be
reduced by the amount standing to the credit of the Replacement Reserve Account,
if any. The Maker shall bear all costs and expenses incurred in connection with
the provision of a Maker Provided Substitute LC.
     If any of the following events (each, an “Event of Default”) occurs and is
continuing for any reason (and whether such occurrence is voluntary or
involuntary or comes about or is effected by operation of law or otherwise):

Page 76



--------------------------------------------------------------------------------



 



     (i) default in the payment when due (whether at maturity, by acceleration,
upon notice of termination of the Letter of Credit or otherwise) of any
principal of or interest on this Purchase Note and, in the case of interest
only, continuance of such default for 3 Business Days;
     (ii) the filing by the Maker of a petition or answer or consent seeking
relief under Title 11 of the United States Code, as now or hereafter in effect,
or any other applicable federal or state bankruptcy, insolvency or other similar
law, or the consent by the Maker to the institution of proceedings under such
Title 11 or any such other law or to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) with respect to the Maker or any part
of its property, or the making by the Maker of any assignment for the benefit of
creditors, or the failure of the Maker generally to pay its debts as they become
due, or the taking of corporate action to authorize any of the foregoing;
     (iii) the entry of a decree or order by a court having jurisdiction for
relief in respect of the Maker under Title 11 of the United States Code, as now
or hereafter in effect, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Maker or any part of
its properties, or ordering the winding-up or liquidation of the affairs of the
Maker;
     (iv) commencement of an involuntary case or other proceeding against the
Maker under Title 11 of the United States Code, as now or hereafter in effect,
or any other applicable federal or state bankruptcy, insolvency or other similar
law which is not dismissed within 60 days of the commencement of the case or
other proceeding;
     (v) receipt of notice from the Bank of repudiation or termination of the
Letter of Credit prior to payment in full of this Purchase Note (other than
termination of the Letter of Credit upon issuance of a Substitute LC to replace
such Letter of Credit);
     (vi) failure by the Maker to comply with any covenant or agreement
contained herein, if such failure shall continue unremedied for 30 days after
actual knowledge of such failure by the Maker;

Page 77



--------------------------------------------------------------------------------



 



     (vii) failure by the Maker or Maker Parent to comply with any covenant or
agreement in the Purchase Agreement or the LLC Agreement;
     (viii) the Letter of Credit has not been replaced by a Substitute LC
complying with the requirements of this Purchase Note within 45 days after
written notice by the Holder to the Maker of the occurrence of a Substitution
Event (whether or not the Holder has exercised its right to require that the
Maker provide a Holder Requested Substitute LC);
     (ix) the delivery by the Bank of a Timely Reimbursement Failure Notice (as
such term is defined in the Letter of Credit); or
     (x) the insolvency, receivership, conservatorship, reorganization,
winding-up, liquidation or other similar occurrence in respect of the Bank under
any applicable law;
then, and in every such Event of Default and at any time thereafter during the
continuance of such Event of Default, the Holder may, at its option and in
addition to any other available remedy, by notice in writing to the Maker,
declare this Purchase Note to be immediately due and payable, together with all
interest accrued hereon and any other amounts owed by the Maker hereunder, and
on delivery of such a notice, the unpaid principal amount of this Purchase Note
and all interest accrued to such date, and any other amounts owed by the Maker
hereunder, shall forthwith become immediately due and payable without the
necessity of any presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Maker; provided, however, that
if any Event of Default specified in paragraph (ii), (iii) or (iv) above occurs,
this Purchase Note shall forthwith automatically become immediately due and
payable, both as to principal and interest, and as to any such other amounts,
without any action on the part of the Holder; and provided further, however,
that if the Event of Default specified in paragraph (v) above occurs, this
Purchase Note shall forthwith automatically become due and payable, both as to
principal and interest, and as to any such other amounts, on the fifteenth
(15th) calendar day following delivery of the notice referred to in paragraph
(v) without any action on the part of the Holder unless such notice is rescinded
by the Bank prior to such fifteenth (15th) calendar day.
     If the Maker shall default in the payment of the principal of or interest
on this Purchase Note or any other amount becoming due hereunder, by
acceleration or otherwise, the Maker shall, on demand from the Holder, from time
to time, pay interest on such defaulted principal and, to the extent permitted
by law, defaulted interest and any

Page 78



--------------------------------------------------------------------------------



 



other amounts due hereunder, up to the date of actual payment (after as well as
before judgment) at a per annum rate equal to the Interest Rate then in effect
plus 2% per annum. In addition, the Maker shall pay to the Holder hereof on
demand such additional amounts as shall be sufficient to pay the Holder’s costs
and expenses of collection, including without limitation reasonable attorneys’
fees.
     In the event of surrender of this Purchase Note to the Bank upon a drawing
under the Letter of Credit, if such a surrender is required, any claim for
unpaid interest following the honoring of such drawing shall survive such
surrender.
     The Maker shall deliver to the Holder:
     (x) as soon as available and in any event within 60 days after the end of
each fiscal quarter of the Maker, an unaudited balance sheet of the Maker as of
the end of such fiscal quarter and the related statements of income and cash
flows for such fiscal quarter, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter in the previous fiscal year or
the required period, all certified as to fairness of presentation, preparation
in accordance with generally accepted accounting principles and consistency by
the chief financial officer, treasurer or chief accounting officer of the Maker
or of the controlling member of the Maker; and
     (y) as soon as available and in any event within 120 days after the end of
each fiscal year of the Maker, an unaudited balance sheet of the Maker as of the
end of such fiscal year and the related statements of income and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the preceding fiscal year or other required period, all certified as to fairness
of presentation, preparation in accordance with generally accepted accounting
principles and consistency by the chief financial officer, treasurer or chief
accounting officer of the Maker or of the controlling member of the Maker.
     For so long as Maker Parent owns all of the outstanding interests in the
Maker, Maker Parent shall treat this Purchase Note as indebtedness of Maker
Parent for all applicable income tax purposes, unless Maker Parent determines in
good faith that a change in law occurring after the date of this Purchase Note
requires Maker Parent to change such treatment.
     The Maker shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence.

Page 79



--------------------------------------------------------------------------------



 



     The Maker shall take all steps required by the LLC Agreement to continue
the Maker’s identity as a separate legal entity and to make it apparent to other
Persons that the Maker is an entity with assets and liabilities distinct from
those of any other Person and shall comply with all of its other obligations
under the LLC Agreement and the Purchase Agreement.
     The Maker will not create, incur, assume or permit to exist any
indebtedness, except for (i) indebtedness hereunder and incurred in connection
with the Letter of Credit, and (ii) any indebtedness incurred pursuant to
interest rate protection agreements, if any, entered in respect of interest
payable under this Purchase Note.
     The Maker will not take any action to create or encourage the making of a
market in this Purchase Note or the listing or trading of this Purchase Note on
an “established securities market” or otherwise take any action to render this
Purchase Note “readily tradable in an established securities market” within the
meaning of Treasury Regulation § 15A.453-1(e)(4).
     The Maker shall cause the Paying Agent to maintain at the Paying Agent’s
address set forth in the Paying Agency Agreement a register in which the name
and address of each holder of this Purchase Note, each transfer thereof and the
name and address of each transferee shall be registered.
     This Purchase Note is a registered note and may be transferred only upon
surrender to the Paying Agent (with concurrent written notice to the Maker of
the requested transfer) of this Purchase Note for registration and transfer,
duly endorsed by, or accompanied by a written instrument of transfer duly
executed by, the registered holder hereof or its attorney duly authorized in
writing. Upon surrender of this Purchase Note as above provided, together with
the name, address and other information for notices of the transferee, the
Paying Agent shall promptly register the transfer, record the transfer on this
Purchase Note and deliver the same to the transferee. A transfer of this
Purchase Note shall be effective upon registration of the transfer by the Paying
Agent. Prior to registration of such a transfer, the Person in whose name this
Purchase Note is registered shall be deemed the owner and holder thereof for all
purposes hereof, and the Maker shall not be affected by any notice or knowledge
to the contrary.
     Upon request by a transferee of this Purchase Note that a new Purchase Note
be issued or upon receipt by the Maker of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of this
Purchase Note and (a) in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, or (b) in

Page 80



--------------------------------------------------------------------------------



 



the case of a request by a transferee that a new Purchase Note be issued or in
the case of mutilation, upon surrender and cancellation of the Purchase Note,
within two Business Days thereafter, the Maker shall execute and deliver, in
lieu thereof, a new Purchase Note, dated so that no gain or loss of interest
shall occur.
     No delay, omission or waiver on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or any other right of
the Holder, nor shall any delay, omission or waiver on any one occasion be
deemed a bar to or waiver of the same or any other right on any future occasion.
Except as otherwise set forth herein, the rights and remedies of the Holder are
cumulative and not exclusive of any rights or remedies the Holder would
otherwise have.
     The Maker hereby waives diligence, presentment, demand, protest, notice of
dishonor and notice of any kind whatsoever, other than those notices
specifically required by this Purchase Note.
     The Maker’s obligations hereunder are absolute and unconditional and shall
not be affected by any circumstance whatsoever, and the Maker hereby agrees to
make all payments hereunder in full and when due, whether in respect to
principal, interest or any other amount owed by the Maker hereunder, without
notice, demand, counterclaim, setoff, deduction, defense, abatement, suspension,
limitation, deferment, diminution, recoupment or other right that the Maker may
have against the Holder hereof or any other person or entity, and the Maker
hereby waives and agrees not to assert any defense (other than payment in
accordance with the terms hereof), right of counterclaim, setoff or recoupment,
or other right which it may have against the Holder hereof or any other person
or entity.
     The Maker shall not take any action which would cause any Letter of Credit
to terminate prior to the LC Maturity Date.
     As used in this Purchase Note, the following terms shall have the following
meanings:
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

Page 81



--------------------------------------------------------------------------------



 



     “Business Day” means a day on which commercial banks and foreign exchange
markets settle payments and are open for general business (including dealings in
foreign exchange and foreign currency deposits) in New York City and London.
     “Collateral Note” means a collateral note, deposit or similar instrument
issued by the Bank or Substitute LC Bank, as applicable, or an Affiliate of the
Bank or Substitute LC Bank, as applicable, which (i) bears interest based on the
LIBO Rate for an interest period of six months set two London Business Days
prior to the commencement of the relevant interest period, and (ii) provides for
payment of interest 15 days prior to the dates set forth for payment of interest
under this Purchase Note.
     “Interest Payment Date” means the last day of each Interest Period and any
other date on which the principal and interest on this Purchase Note is due and
payable in full.
     “Interest Period” means (i) initially, the period commencing on the date
hereof and ending on [___], 2008 and (ii) thereafter, each period commencing on
the last day of the immediately preceding Interest Period and ending on the
[___] day of the sixth consecutive month ending after the month in which such
immediately preceding Interest Period ended. The determination of Interest
Periods shall be subject to the following provisions:
     (i) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the immediately succeeding
Business Day; provided, however, that if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the immediately preceding Business Day; and
     (ii) no Interest Period shall extend beyond the stated maturity date
hereof.
     “Interest Rate” means (i) for the first Interest Period [_.___]% per annum
and (ii) for each Interest Period thereafter a rate per annum equal to the LIBO
Rate for such Interest Period plus the Margin. Interest shall be computed based
on the actual number of days in an Interest Period divided by 360.
     “LIBO Rate” means, (i) [_.___]% per annum for the first Interest Period,
and (ii) for any subsequent Interest Period:

Page 82



--------------------------------------------------------------------------------



 



(a) an interest rate per annum appearing on page BBAM on the Bloomberg Terminal
(“Page BBAM”) (or any other page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars) at approximately 11:00 a.m. (London
time) on the day that is two London Business Days prior to the commencement of
such Interest Period for United States dollar deposits having a tenor equal to
the duration of such Interest Period;
(b) if a rate is not available, the rate per annum determined by the Paying
Agent to be the arithmetic mean (rounded, if necessary, to the nearest fifth
decimal place (with 5’s being rounded up)) of the respective rates of interest
communicated by each of the Reference Banks to the Paying Agent as the rates at
which such Reference Banks would offer a United States dollar deposit having a
tenor equal to the duration of such Interest Period and an amount at least equal
to US$100 million to prime banks in the London interbank market at approximately
11:00 a.m. (London time) on the day that is two London Business Days prior to
the commencement of such Interest Period; provided, however, that if less than
all Reference Banks provide such rate quotations, then the Paying Agent shall
determine the above-mentioned arithmetic mean based on the rates quoted by those
Reference Banks that provide such a quotation, and if only one Reference Bank
provides such a rate quotation, then the Paying Agent shall use such sole
Reference Bank’s quoted rate; or
(c) if a rate cannot be determined pursuant to the foregoing provisions, the
LIBO Rate for such Interest Period shall be the rate per annum determined by the
Paying Agent to be the arithmetic mean (rounded, if necessary, to the nearest
fifth decimal place (with 5’s being rounded up)) of the respective rates of
interest communicated by each of the Reference Banks to the Paying Agent as the
rates at which such Reference Banks would offer a United States dollar deposit
having a tenor equal to the duration of such Interest Period and an amount at
least equal to US$100 million to prime banks in the New York interbank market at
approximately 11:00 a.m. (New York City time) on the first day of such Interest
Period; provided, however, that if less than all Reference Banks provide such
rate quotations, then the Paying Agent shall determine the above-mentioned
arithmetic mean based on the rates quoted by those Reference Banks that provide
such a quotation, and if only one Reference Bank provides such a rate quotation,
then the Paying Agent shall use such sole Reference Bank’s quoted rate.
     “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Maker dated as of [___], 2007.

Page 83



--------------------------------------------------------------------------------



 



     “London Business Day” means any day on which trading by and between banks
in United States Dollar deposits in the London interbank market occurs.
     “Maker Parent” means Glawson Investments Corp., a Georgia corporation.
     “Margin” means [_.___]%.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Paying Agent” means [Name of paying agent], a [___] banking corporation,
and any entity that may succeed to [___] as Paying Agent under the Paying Agency
Agreement, dated as of [___], 2007, among the Maker, [paying agent], [LC Bank]
and [Swap counterparty].
     “Person” means any individual, corporation, partnership, joint stock
company, association, trust, joint venture or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.
     “Purchase Agreement” means the Timberland Purchase and Sale Agreement,
dated as of [___], 2007, among Maker, Maker Parent and Initial Holder, as
amended from time to time.
     “Reference Banks” means [to be completed].
     “Replacement Reserve Account” means the account of the Maker into which the
Maker shall deposit, or cause to be deposited, an amount equal to the cash flow
generated by any Collateral Note in excess of the cash flow required to pay
interest on this Purchase Note, if any, after taking into account any interest
rate protection agreement to which the Maker is party.
     “Standard & Poor’s” means Standard & Poor’s Ratings Service, a division of
The McGraw-Hill Companies, Inc., and any successor thereto.
     All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and delivered by hand or by
registered or certified mail, or by recognized overnight delivery service, if to
the Maker, to:

Page 84



--------------------------------------------------------------------------------



 



[Buyer LLC]
225 River North Boulevard
Macon, GA 31211
Attention: W.C. Glawson, Jr.
Facsimile: (478) 746-5528
Email: glawsonoffice@aol.com
and if to the Holder hereof, to such address as may be furnished by such Holder
to the Maker in writing with copies to:
[Seller]
c/o Glatfelter PulpWood Company
228 South Main
Spring Grove, PA 17362
Attention: Thomas V. Bosley, VP & General Manager
Facsimile: (717) 225-2872
Email: tbosley@glatfelter.com
and to:
     [Seller’s Counsel]
or to such other address as may be designated in writing by the Maker or the
Holder hereof.
     In case any one or more of the provisions hereof should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.
     This Purchase Note shall bind the Maker and the successors of the Maker,
and the term “Maker” herein shall include the successors of the Maker.
     The terms of this Purchase Note may be amended from time to time only by
the written agreement of the Maker and the Holder.

Page 85



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Purchase Note,
but subject to the last sentence of this paragraph, in any action or proceeding
brought to enforce any obligation of the Maker under this Purchase Note or to
exercise any right or remedy contained in this Purchase Note, no judgment,
decree or other remedy shall be enforceable against, nor shall there be any
recourse to, nor shall any such judgment or decree be subject to the execution
or lien on, (i) any assets of any Affiliate of the Maker, (ii) any assets of any
manager, trustee, administrator, officer, director, agent or other
representative, stockholder, equity holder, or member (whether direct or
indirect) of the Maker or any of their respective successors or assigns (each, a
“Maker Party”) or (iii) any assets of any manager, trustee, administrator,
officer, director, agent, other representative, stockholder, equity holder, or
member (whether direct or indirect) of any Maker Party or any of their
respective successors or assigns, nor shall the Holder seek any other relief
with respect to Persons described in clauses (i) through (iii) of this
paragraph, it being specifically understood and agreed that such Persons shall
have no personal liability for the payment of any obligations of the Maker under
this Purchase Note. Notwithstanding anything to the contrary contained in this
Purchase Note, but subject to the last sentence of this paragraph, the Holder
agrees that neither it, nor any Person acting on its behalf, may assert any
claim or cause of action for payment of any of the obligations of the Maker
hereunder against any Affiliate of Maker, any Maker Party or any manager,
trustee, administrator, officer, director, agent, other representative,
stockholder, equity holder, member (whether direct or indirect) of any Affiliate
of Maker, any Maker Party or any of their respective successors or assigns. By
accepting this Purchase Note, the Holder agrees that subject to the last
sentence of this paragraph, it shall not institute or join any other Person in
instituting any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings or other proceedings under U.S. federal or state or
other bankruptcy or similar laws (an “Insolvency Proceeding”) against Maker
Parent or any other Affiliate of Maker. Nothing in this paragraph shall limit
the Holder’s rights and remedies against Maker Parent, any successor obligor of
the Member Note or any obligor of a Transferee Member Note with respect to the
Member Note or Transferee Member Note (each as defined in the LLC Agreement) or
limit the Holder’s right to institute or join any other Person in instituting an
Insolvency Proceeding against Maker Parent, any successor obligor of the Member
Note or any obligor of a Transferee Member Note in respect of the obligations
under the Member Note or Transferee Member Note.
     The Maker and by accepting this Purchase Note, the Holder, each agrees that
each Person from time to time holding debt financing of Maker Parent or any
other Affiliate of Maker are express third party beneficiaries of the recourse
limitations and non-petition agreements set forth in the preceding paragraph.

Page 86



--------------------------------------------------------------------------------



 



     This Purchase Note and the rights and the duties of the Maker and the
Holder hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.
[BUYER LLC]

                  By:           Name:           Title:        

Page 87



--------------------------------------------------------------------------------



 



Exhibit L
[Intentionally Omitted.]

Page 88



--------------------------------------------------------------------------------



 



Exhibit M
Timber Note Indicative Terms
Pursuant to the Timberland Purchase and Sale Agreement, dated August _, 2007,
between Glatfelter Pulp Wood Company (“Glatfelter”), Glawson Investments Corp.
(“Buyer Parent”) and _________, a newly formed, wholly owned, special purpose
subsidiary of Buyer Parent (“Buyer LLC”), Glatfelter will convey timberlands to
Buyer LLC in exchange for a long-term note of Buyer LLC (the “Timber Note”).
Glatfelter will first convey such timberlands to a newly formed, wholly owned,
special purpose subsidiary (“Timber LLC”), and convey the ownership interest in
Timber LLC to Buyer LLC in exchange for the Timber Note. The Timber Note will be
credit-enhanced by an irrevocable standby letter of credit (the “L/C”) from one
or more issuers with a credit rating of at least AA/Aa2 (the “L/C Issuer”).
Buyer LLC will be required to provide the L/C Issuer with acceptable collateral,
(the “Collateral Notes”), to secure the L/C in the form of debt securities of
the L/C Issuer. Buyer LLC will acquire such Collateral Notes with equity funds
contributed from Buyer Parent. It will be the responsibility of Buyer LLC to
arrange terms of the L/C with the bank(s) engaged by Buyer LLC; provided,
however, that the Timber Note may be required to be credit enhanced by multiple
L/C Issuers to the extent determined necessary by Glatfelter.
Timber Note:

•   Interest:

  •   Six-month LIBOR plus the same margin as the Collateral Notes.     •  
Payable semi-annually in arrears 15 days after payment dates on the Collateral
Notes.     •   The applicable six-month LIBOR rate will be set two days prior to
the beginning of the relevant six-month period.     •   Buyer LLC will be
responsible for arranging appropriate reserves or hedging arrangements to cover
any shortfalls arising from differences in payment dates and interest rates
between the Timber Note and Collateral Notes.

Page 89



--------------------------------------------------------------------------------



 



•   Term/Maturity Date:

  •   20 years.

•   Credit Enhancement:

  •   The holder of the Timber Note (the “Holder”) will benefit from one or more
L/Cs issued by high credit quality providers (i.e., with a senior unsecured
rating of at least “AA/Aa2”).

•   No Prepayability:

  •   The Timber Note may not be prepaid in whole or in part prior to maturity.

Letter of Credit:

•   Description:

  •   The L/C guarantees timely payment of all principal and interest payable on
the Timber Note.

•   Collateral:

  •   Buyer LLC’s reimbursement obligations under the L/C will be secured by a
pledge of and limited in recourse to the Collateral Notes and all proceeds
thereon.     •   At the maturity of the Timber Note, the Collateral Notes will
be released and repaid to an account of Buyer LLC maintained by a paying agent
(as described below) in order to enable Buyer LLC to repay the Timber Note.
Interest paid on the Collateral Notes will also be released and repaid on each
Timber Note payment date to such account of Buyer LLC in order to enable Buyer
LLC to pay interest on the Timber Note.

Page 90



--------------------------------------------------------------------------------



 



•   Term:

  ¡   The term of the L/C shall be 20 years plus 15 days.

•   Fees:

  •   At closing, Buyer Parent will contribute to Buyer LLC funds sufficient to
pay the L/C fees (and related expenses) for the installment term. Such funds
shall be placed in escrow and invested in debt securities agreed to by Buyer LLC
and L/C Issuer.

•   Right of Substitution:

  •   The Holder shall have the right, but not the obligation, to terminate the
L/C if the credit rating of the L/C Issuer drops below AA-/Aa3 (a “Substitution
Event”).     •   If a Substitution Event occurs, the Holder will have the right
to designate a replacement L/C Issuer. Following such a substitution of L/C
Issuers, the original L/C Issuer shall thereafter not be entitled to receive any
L/C fees and any funds in the L/C Escrow can thereafter be used to fund L/C fees
payable to the replacement L/C Issuer.     •   Buyer LLC shall also have the
right to request a replacement of the L/C Issuer upon the occurrence of a
Substitution Event, subject to obtaining a replacement L/C on terms and
conditions reasonably satisfactory to the Holder.     •   Any cost or expense
incurred in obtaining a replacement L/C Issuer shall be for the account of the
person requesting such replacement.

Collateral Notes:

•   Amount:

Page 91



--------------------------------------------------------------------------------



 



  •   Principal amount of the Timber Note.

•   Interest:

  •   Six-month LIBOR plus a margin. Interest margin (which may be negative)
would be set at a market rate for the particular L/C Issuer at the time the
Collateral Notes are issued.     •   Payable semi-annually in arrears.     •  
The applicable six-month LIBOR rate will be set two days prior to the beginning
of the relevant six-month period.

•   Term:

  •   The Collateral Notes will have a maturity that is identical to that of the
Timber Note. The Collateral Notes may not be prepaid in whole or in part prior
to maturity except in connection with a replacement of the L/C as described
above.

•   No Direct Payment Arrangement:

  •   Buyer LLC will not be allowed to instruct the L/C Issuer to apply interest
or principal on the Collateral Notes to satisfy interest or principal on the
Timber Note. Instead, such interest or principal payments will be made directly
to a third-party paying agent that will act on behalf of Buyer LLC in paying
amounts due under the Timber Note.

Buyer LLC:

•   Initial Contribution:

  •   Buyer Parent shall contribute to Buyer LLC: (A) cash funds equal to the
sum of (i) 101% of the principal amount of the Timber Note, (ii) the cost

Page 92



--------------------------------------------------------------------------------



 



  •   of the L/C and the paying agent for the installment term (and related
expenses) and (iii) the cost of any interest rate hedging arrangements and
(B) an interest-bearing promissory note of Buyer Parent (the credit quality of
which is acceptable to the Holder) in an amount equal to 2% of the principal
amount of the Timber Note.     •   The contributed proceeds will be invested by
Buyer LLC as follows: (i) an amount equal to the principal amount of the Timber
Note will be invested in Collateral Notes and (ii) all remaining funds not used
to pay expenses at closing will be invested in Permitted Investments.     •  
“Permitted Investments” shall include US Government obligations or other
high-quality debt securities.

•   Covenants:

  •   Buyer LLC shall agree: (i) not to distribute or otherwise dispose of its
equity in Timber LLC (or cause or permit Timber LLC to distribute or otherwise
dispose of its timber assets) to Buyer Parent or a related party for at least
one (1) year following closing; (ii) not incur any liabilities or liens other
than in connection with the Timber Note and L/C and (iii) to observe standard
separateness covenants, including to maintain one independent member of its
board of managers.     •   Buyer Parent shall agree: (i) to observe standard
separateness covenants, (ii) not to dispose of its interest in or equity of
Buyer LLC to L/C Issuer or an affiliate thereof at any time after closing,
(iii) not to permit Buyer LLC to elect to be taxed as a corporation and (iv) not
to dispose of its interest in or equity of Buyer LLC for at least one (1) year
following closing.

•   Replacement of L/C:

  •   If the Holder requests an extension or replacement of the L/C upon a
Substitution Event, Buyer LLC will agree to negotiate in good faith to
accomplish such extension or replacement and will agree to execute an extension
or replacement on terms substantially similar to the original L/C

Page 93



--------------------------------------------------------------------------------



 



      arrangements so long as such extension or replacement does not result in
additional cost to Buyer LLC that the Holder is unwilling to bear.

•   Paying Agent Arrangement:

  •   Buyer LLC will engage a third-party paying agent to make payments of
amounts due and payable under the Timber Note (and to provide such other
services as the parties agree) pursuant to a customary trust arrangement for so
long as the Timber Note and L/C remain outstanding. The paying agent fees shall
be for the account of Buyer LLC.

Page 94



--------------------------------------------------------------------------------



 



Exhibit N
None

Page 95



--------------------------------------------------------------------------------



 



Exhibit O
ASSIGNMENT AND ASSUMPTION OF AGREEMENT
     FOR Ten Dollars ($10.00), in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, Glatfelter Pulp Wood Company, a Maryland
corporation (“Assignor”) does hereby assign, transfer, set over and convey to
_________, a Delaware limited liability company (“Assignee”), all of the
Assignor’s right, title and interest in and to a membership interest in Timber
LLC, a Delaware limited liability company (the “Company”), being a One-hundred
percent (100%) membership interest.
     The Assignor represents, warrants and agrees that, (a) Assignor has the
full power and authority to transfer and assign the membership interest conveyed
herein, and (b) Assignor’s execution and delivery of this Assignment and
Assumption of Membership Interests has been authorized by all necessary action
on its behalf. This Assignment and Assumption of Membership Interests is valid,
binding and enforceable against Assignor in accordance with its terms.
     The Assignee represents, warrants and agrees that, (a) Assignee has the
full power and authority to hold the membership interest conveyed herein, and
(b) Assignee’s execution and delivery of this Assignment and Assumption of
Membership Interests has been authorized by all necessary action on its behalf.
This Assignment and Assumption of Membership Interests is valid, binding and
enforceable against Assignee in accordance with its terms.
     Assignor represents and warrants to Assignee that it is the sole member of
the Company, that it has not granted any other person, or personal
representative the right to acquire any right or interest in the company as a
member, assignee or otherwise. Assignor further represents and warrants to the
Assignee that it has not granted any person or personal representative any right
or interest in its membership in the company, and its membership interest is
free and clear of any claim, lien or encumbrance of any nature whatsoever.
     Assignee agrees to accept the transfer of the membership interest and is
hereby admitted as the sole member of the Company and with the transfer, the
withdrawal of Assignor as the sole member of the Company.

Page 96



--------------------------------------------------------------------------------



 



     This instrument may be executed by one or more of the parties hereto in
separate counterparts, and each such separate counterpart shall be fully binding
upon the signing party. The terms hereof shall be binding on the heirs,
administrators, representatives, successors and assigns of the parties hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of
the ___ day of _________, 2007.

     
 
  ASSIGNOR:
 
  GLATFELTER PULP WOOD COMPANY
 
   
 
  By:                                                               (SEAL)
 
   
 
  ASSIGNEE:
 
   
 
  By:                                                               (SEAL)

Page 97



--------------------------------------------------------------------------------



 



Exhibit P
STUMPAGE SUPPLY AGREEMENT
     THIS STUMPAGE SUPPLY AGREEMENT is made and entered into as of the ___ day
of _________, 2007, between GLAWSON INVESTMENTS CORP., a Georgia corporation,
and TIMBER LLC, a Delaware limited liability company (collectively, “Seller”),
and GLATFELTER PULP WOOD COMPANY, a Maryland corporation, (“Buyer”).
RECITALS
     Seller holds title to certain timberlands located in Virginia described on
Exhibit A attached hereto and made a part hereof. Buyer sells wood products
produced from timber. The parties wish by this Agreement to contract for the
purchase and sale of standing timber which the Seller agrees to supply and the
Buyer agrees to purchase from the Timberlands or from other lands provided by
the Seller (the “Substituted Timberlands”).
DEFINITIONS
     When used in this Agreement, the following words and phrases will have the
following meanings:
     “Agreement” is this Stumpage Supply Agreement, as modified or amended from
time to time.
     “Annual Buyer Harvesting Notice” shall mean a written notice from Buyer to
Seller to be given not later than October 1 of the year preceding each
Harvesting Year during the Term of this Agreement (beginning with Harvesting
Year 2008) specifying from which of the Actual Designated Parcels Buyer proposes
to harvest during the upcoming calendar year.
     “Annual Plan” has the meaning set forth in Section 4.1 hereof.
     “Buyer” is Glatfelter Pulp Wood Company, a Maryland corporation.
     “Contract Year” means each successive calendar year during the term of this
Agreement. The first Contract Year shall commence on the date of this Agreement
and expire on December 31, 2007.

 



--------------------------------------------------------------------------------



 



     “Designated Parcel” means, respectively, each Tract designated for harvest
in a given Annual Plan.
     “Dispute” includes any dispute, controversy or claim arising out of or
relating to this Agreement and any arbitration of the stumpage price required by
Section 3.6.
     “Force Majeure Event” shall mean any act, omission or circumstance
occasioned by or resulting from any acts of God, acts of the public enemy,
terrorism, wars, blockades, insurrections, riots, epidemics, infestation,
disease, landslides, lightning, earthquakes, tornadoes, windstorms, volcanoes,
fires, storms, floods, disasters, civil disturbances, explosions, sabotage,
governmental actions, the failure to act of any Governmental Authority, strikes
or other labor disputes, failures or partial failures of any equipment, failure
of transportation, an involuntary ceasing of operations at the Mill for a
minimum of thirty (30) consecutive days, or any other events or circumstances
not within the control of a party hereto which prevents such party from
performing its obligations hereunder; provided, however, that “Force Majeure
Event” shall not include (i) a party’s financial inability to perform, or
(ii) an act, omission or circumstance arising from the negligence or willful
misconduct of the party claiming that a Force Majeure Event has occurred.
     “Other Timber” is any and all merchantable timber excluding pine pulpwood
and hardwood pulpwood timber which meets the specifications set out on Exhibit D
hereof, standing, growing, laying or being on the Timberlands which may be
harvested by logging contractors harvesting the Timber for the Buyer.
     “Person” means any individual, sole proprietorship, trust, estate,
executor, legal representative, unincorporated association, institution,
corporation, company, partnership, limited liability company, limited liability
partnership, joint venture, government (whether national, federal, state,
county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) or other entity.
     “Seller” is Glawson Investments Corp., a Georgia corporation.
     “Substituted Timber” shall mean timber not previously having been burned
located on the Substituted Timberlands of substantially the same quality as the
Timber located on the Timberlands.
     “Substituted Timberlands” shall mean lands located within 245 mile radius
of Buyer’s mill at Spring Grove, Pennsylvania, from which the Seller may make
available to Buyer to supply portions of the annual volumes Seller agrees to
sell and the Buyer agrees to purchase under this Agreement.

 



--------------------------------------------------------------------------------



 



     “Term” shall mean the term of this Stumpage Supply Agreement as provided in
Article VIII.
     “Timber” is any and all merchantable pine pulpwood and hardwood pulpwood
timber which meets the specifications set out on Exhibit D hereof, standing or
growing on the Timberlands or Substituted Timberlands which are subject to this
Agreement.
     “Timberlands” are the property described in Exhibit A hereto.
RIGHTS AND OBLIGATIONS
     Agreement. Seller hereby agrees to supply Buyer with Timber of the types
and at such volumes that are sufficient for Buyer to perform its obligations
under this Agreement for the purchase and removal of the volumes of Timber
designated on Exhibit B attached hereto (the “Annual Timber Volumes”). Buyer
agrees to sever and remove and pay Seller for such Timber at the stumpage price
determined under Section 3.6 hereof. Buyer shall, during the Term, cut, remove
and purchase hereunder Timber of the types and at such volumes as are set forth
on Exhibit B, so long as this Agreement is in effect.
     Annual Timber Values and Substituted Timber. During the process of
establishing the Annual Plan as provided in Section 4.1, the Seller may give
written notice to the Buyer that it intends to provide Buyer with Substituted
Timber in an amount not to exceed twenty five (25) percent of the Annual Timber
Volumes as provided in Exhibit B without the approval of the Buyer, which
approval will not be unreasonably withheld or delayed. If the Seller fails or is
unable to provide to the Buyer the Annual Timber Volumes during any year prior
to the end of the year, Seller will pay to Buyer, as liquidated damages, and not
as a penalty, an amount which represents the percentage of the value of the
portion of the Annual Timber Volumes that Seller failed to provide as follows:
     Years 1-10 35% of the timber value not supplied;
The parties agree that the foregoing reasonably represents the Buyer’s damages
which will arise from the Seller’s failure to provide the Annual Timber Volume.
The timber value to be used in computing the amount of the above payment will be
based upon the value of the Timber in effect during the last six (6) months of
the year in which the Annual Timber Volume was not provided.
     Risk of Loss. Seller retains all risk of loss, damage, or injury (a “Loss”)
to the Timber by a Force Majeure Event or other casualty not caused by the
negligence or willful acts of Buyer, its agents, employees or contractors, until
Buyer severs the Timber

 



--------------------------------------------------------------------------------



 



from the Timberlands or Substituted Timberlands. In the event of such Loss, the
Annual Timber Volume shall be reduced by the volume of the Loss. The volume of
such Loss will be deducted from the volume due under the Agreement prorated over
the remaining term of the Agreement.
     Title. Seller represents and warrants to Buyer that it is the sole owner of
the Timber. Upon severance and removal from the Timberlands or Substituted
Timberlands of any portion of the Timber, title to and ownership of such Timber
shall pass to Buyer free and clear of all liens and encumbrances.
     Scaling. Buyer shall pay for Other Timber produced and transported to
designated markets and Seller shall receive payment for Other Timber produced
and delivered to designated markets as measured by the scale rule at the mill to
which the Buyer ships the logs. Scale slips showing individual log volumes for
each truckload for all products must be dated and summarized in a scale or
weight summary in a form agreed to by Buyer and Seller. Seller may stop logging
operations if proper scale slips and summary are unreasonably delayed.
     Stumpage Price. Exhibit C lists the stumpage prices for each
products/species for a period of six (6) months from the date of this Agreement.
Thereafter, the parties will negotiate in good faith a new stumpage price
schedule no less frequently than semi-annually during the remaining Term of this
Agreement. If the parties are unable to agree on a stumpage price schedule for
any semi-annual period, then the stumpage prices for such six (6) month period
shall be set by the process set forth in Section 9.1. Prior to resolution of the
stumpage price schedule for any such period, Buyer shall pay the stumpage prices
in effect for the immediately preceding period, and upon resolution of the
stumpage price schedule, Buyer shall pay Seller any additional amounts due or
Seller shall refund to Buyer any excess amounts paid in accordance with the
final stumpage price schedule.
     Method of Payment. Buyer agrees to pay the Seller based on Buyer’s normal
payment schedule, which shall provide for payment no less frequently than
bi-weekly (every two weeks), for all materials removed during the prior two week
period and Buyer shall furnish the Seller with each payment a statement of
actual scaled volume removed and payment calculations. All check or other moneys
will be made out to the order of the Seller.

 



--------------------------------------------------------------------------------



 



ANNUAL PLAN; HARVESTING PLAN
     Planned Harvest Per Year.
          On or before October 1 of a Contract Year the Buyer shall propose to
the Seller, in writing, a Harvest Plan for the following Contract Year. The
parties, shall each use their respective best efforts to agree upon and
complete, not later than November 1 of each Calendar Year during the Term, a
written Harvest Plan with respect to the location and quantity of the Timber to
be made available for purchase by the Buyer during the next Contract Year (known
as the “Annual Plan”). The Annual Plan shall, among other things, set forth the
Designated Parcels for the ensuing Calendar Year. In the event the Designated
Parcels for any Contract Year do not contain sufficient volumes of Timber to
supply the Annual Timber Volume for such Contract Year, Buyer shall promptly
notify Seller and Seller, after consulting with Buyer, in good faith, shall make
a reasonable effort to provide Buyer with additional Timber necessary to meet
the Annual Timber Volume. If the Seller fails to provide sufficient additional
Timber to meet the Annual Timber Volume, Seller shall pay Buyer in accordance
with Section 3.2 for the Timber not supplied.
          Following adoption of each Annual Plan, the parties shall each use
their respective reasonable best efforts to implement such Annual Plan in
accordance with its terms.
          In the event of fire, blowdown, insect infestation or similar
casualty, Buyer and Seller shall agree upon appropriate salvage operations and
the Annual Plan may be amended to take such event into account in the harvest of
the Annual Timber Volume. Notwithstanding the foregoing, any timber harvested in
connection with a salvage operation that has been damaged by fire shall not be
included in the calculation of the Annual Timber Volume of Pine Pulpwood
actually made available by Seller to Buyer in any given Contract Year.
          Any disputes regarding the Annual Plan shall be resolved by the
process set forth in Section 9.1 hereof.
     Seller’s Responsibilities. Notwithstanding Buyer’s responsibilities for
harvest operations, Seller shall be responsible for all routine administrative
duties relating to the management of the Timberlands. Seller will mark the
boundary lines and all sale boundary lines on all Designated Parcels where the
boundary lines are not already marked, and Buyer requests the Seller to mark
such unmarked boundary lines. If applicable, Seller shall undertake
reforestation work and other actions necessary to comply with state requirements
regarding reforestation.
     Guidelines for Timber to be Harvested. Timber Stands 26 years of age and
older will be clear cut with an emphasis on harvesting stands during the first
five (5) years of this Agreement. Pine Plantations under 26 years of age will be
thinned.

 



--------------------------------------------------------------------------------



 



     Standards for Thinnings. Plantations 25 years and younger will be thinned
to a 70 Basal Area with the most superior trees remaining for further growth.
     Harvesting of Pine Timber Not Included Within Pine Pulpwood or Hardwood
Pulpwood. In addition to the Timber to be supplied to the Buyer, the logging
contractors hauling the Timber to Buyer will also cut and haul the Other Timber
to other timber buyers designated by Seller. Seller will be responsible for
selling the Other Timber at a delivered price to its third party buyers. Buyer
and Seller shall negotiate the price to be paid to the Buyer for each individual
tract based on the then current prevailing rates for cut/skid/haul and the
distance to markets for the Other Timber products being harvested from
individual tracts. If the parties cannot agree on the price to be paid, the
price shall be set through the process set forth in Section 9.1 hereof.
LOGGING OPERATIONS
     Cutting.
          Buyer agrees to pay Seller for trees that are not designated for
removal that are cut or injured through carelessness at the rate of two times
the stumpage price for similar trees which were designated for removal.
          All trees severed from the stump and containing merchantable material
shall be removed and paid for in a timely fashion so as not to diminish the
quality and value of the products. Trees severed and not removed shall be paid
for at the stated contract rates.
          All trees shall be sawed or cut down as near the ground as swell of
roots and defects will permit.
     Logging.
          All logging operations shall comply with state riparian and water
quality laws and regulations and be guided by Best Management Practices for the
State of Virginia.
          Reasonable care shall be taken to assure that pulpwood is produced
only from material that is too poor in quality to be used for saw logs, tie logs
or pallet logs.
          Upon completion of logging operations, limbs and bark remaining on
landings and yards should be uniformly scattered over the landings, yards, and
skid trails unless otherwise designated by Seller.
          All Timber shall be cut and removed from each unit as it is cut.

 



--------------------------------------------------------------------------------



 



          Buyer agrees to assume all liability for and to repair damage caused
by logging to ditches, fences, stonewalls, wells, power lines, bridges, roads,
trails, or their improvements damaged beyond normal wear and tear.
          Trees damaged, root spring, or hang ups during cutting and logging,
whether merchantable or unmerchantable, shall be felled and utilized where
reasonably appropriate.
          Felling of trees and other work pertaining to this operation shall be
confined to the sale area and shall be done with due care to preserve the
remaining growth from waste or damage.
          Unnecessary logging damage shall be cause for stopping logging
operations after notice to Buyer and the expiration of a reasonable opportunity
to cure.
          The Buyer shall be required to water bar skid trails as reasonably
required to prevent erosion upon completion of the operations and to comply with
the applicable Best Management Practices.
     Hauling.
          Location of access roads, major skid trails, stream crossings, and log
landing or yards shall be recommended by Buyer and reviewed with Seller before
use.
          Seller shall, at its sole cost and expense, build such commercially
reasonable, temporary roads and skid trails upon the Substituted Timberlands as
may be reasonably necessary to conduct Buyer’s harvest activities to provide
commercially reasonable access to the Substituted Timberlands.
          Buyer agrees to cease harvesting and hauling operations at the
direction of Seller should the ground conditions deteriorate.
     Ingress and Egress. Seller agrees to permit Buyer access to the Timberlands
and Substituted Timberlands for the purpose of cutting, yarding and removal of
the Timber.
     Statutory Requirements:
          A copy of all permits, contracts, and certificates obtained or entered
into by parties to this contract shall be provided in a timely manner to Seller.
          Buyer agrees to comply with all Federal, State and local laws or
regulations in the performance of this operation. Buyer agrees to indemnify and
hold harmless Seller from any and all claims or demands which may be made
against Seller by reason of Buyer’s operations or violations by Buyer of any
laws or regulations governing

 



--------------------------------------------------------------------------------



 



harvesting or hauling operations, including reasonable attorneys’ fees and
expenses of litigation.
          Seller shall pay all ad valorem taxes levied against the Timberlands
and Substituted Timberlands. Buyer shall pay any severance, sales, or other
taxes levied by reason of Buyer’s harvest and removal or sale of the Timber.
          Buyer shall be responsible for obtaining and maintaining, at Buyer’s
sole cost and expense, all governmental permits and approvals required to
harvest the Timber. Seller agrees to reasonably cooperate with Buyer in its
efforts to obtain such permits and approvals, if any.
     Notice of Operations. Buyer will notify Seller fifteen (15) days before
starting to operate any portion of the Timberlands. Should operations cease for
more than fifteen (15) days during the period of this Agreement, Buyer will
notify Seller fifteen (15) days before returning to operate any portion of the
Timberlands.
COVENANTS AND AGREEMENTS OF SELLER
     Authority. Seller covenants and agrees that Seller is seized of fee simple
title to the Timberlands as of the date of this Agreement and has the right to
grant and convey the right to harvest the Timber. Seller further covenants and
agrees that it will own any Substituted Timber located on any Substituted
Timberlands that Seller proposes to substitute in accordance with Section 3.2
hereof. Seller represents and warrants to Buyer that Seller has all necessary
power and authority and has taken all action necessary to enter into this
Agreement and perform its obligations hereunder. This Agreement has been duly
executed and delivered by Seller and is a legal, valid and binding obligation of
Seller, enforceable in accordance with its terms.
     Hold Harmless. Seller will indemnify and save harmless Buyer from any and
all claims and actions covering loss costs, expenses (including reasonable
attorney fees, costs and expenses), and damages of every kind and description
which may be brought or made against Buyer on account of or in any manner
arising out of any claim of title to the Timberlands, Timber Substituted
Timberlands or Substituted Timber and any intentional acts or gross negligence
by the Seller. This obligation shall survive the termination or expiration of
this Agreement.

 



--------------------------------------------------------------------------------



 



     Additional Agreements of Seller. Seller covenants and agrees that this
Supply Agreement shall take priority over recreational uses on the land, such
that Buyers’ rights hereunder shall not be impeded by third parties. Seller
shall use commercially reasonable efforts to minimize any material and adverse
interference with Buyer’s rights hereunder.
COVENANTS AND AGREEMENTS OF BUYER
     Hold Harmless and Insurance. Buyer will indemnify and save harmless Seller
from any and all claims and actions covering loss costs, expenses (including
reasonable attorney fees, costs and expenses), and damages of every kind and
description which may be brought or made against Seller on account of or in any
manner arising out of the work being done under this Agreement or arising as a
result of Buyer’s breach of this Agreement or the negligent acts or omissions of
Buyer, its employees, agents or contractors contractor(s), or subcontractor(s).
This obligation shall survive the termination or expiration of this Agreement.
At all times during the term of this Agreement or until all work required by
this Agreement is completed:
          (i) Buyer shall maintain in effect commercial general liability
insurance covering its harvesting activities. The limit of liability shall be at
least $1,000,000 per occurrence and may be provided, in part, by umbrella or
excess liability policies.
          (ii) Buyer shall cause its contractors to maintain in effect
commercial general liability insurance having a limit of liability of at least
$300,000/$500,000, statutory workers’ compensation insurance coverage, and motor
vehicle liability insurance covering all vehicles used in operations under this
Agreement, or used upon or in connection with the harvest of timber on or from
Seller’s land having a limit of liability of at least $300,000 per occurrence
intrastate and $750,000 per occurrence interstate.
          (iii) Buyer shall maintain workers compensation insurance meeting
statutory requirements for all Buyer’s employees, and shall require Buyer’s
contractors and subcontractors to have workers compensation insurance involved
in any operation hereunder.
          (iv) Seller shall become an additional insured as its interest may
attach (ATIMA) to the foregoing general liability and automobile liability
policies.
All policies of insurance shall be placed with financially sound, commercial
insurers reasonably acceptable to Seller. All policies of insurance shall
provide that Seller shall be given thirty (30) days’ prior notice of
cancellation of coverage. Buyer shall on or prior to the date of this Agreement,
and prior to each policy renewal, furnish to Seller certificates

 



--------------------------------------------------------------------------------



 



of insurance or other evidence reasonably satisfactory to Seller that insurance
complying with all of the above requirements is in effect.
     Audits. The Seller shall have the right to conduct an annual audit of the
books, records and operations of Buyer relating to the matters contemplated by
this Agreement to ensure that the performance of the Agreement is consistent
with its terms and applicable federal and state law. Buyer agrees to permit
Seller to review the scaling and scale recording process from time to time as
the Seller desires and to perform such checks and audits thereof commensurate
with recognized and established practices. If the Seller elects to check or
audit the Buyer’s books, records or operations it shall deliver a notice of its
intent to the Buyer in writing, however if such notice is not delivered prior to
June 30 of the year following the close of the Contract Year, the Seller shall
not have any further right to check or audit the Buyer’s books, records or
operations for such Contract Year. In case of disagreement as to scale, Seller
and Buyer shall attempt to resolve said disagreement among themselves; provided,
however, in the event they are unable to do so, said disagreement shall be
resolved by the process provided in Section 9.1.
TERM; TERMINATION
     Term. This Agreement shall continue in full force and effect from the date
hereof until _________, 2017, unless terminated earlier in accordance with
section 8.2. All rights granted under this Agreement revert to Seller upon
termination of this Agreement, whether such termination results from the full
performance of this Agreement, is so declared by Seller on account of breach on
the part of the Buyer, or is a result of any other termination options available
to Seller. All obligations created by this Agreement up to the time of
termination shall survive such termination.
     Termination. This Agreement may be terminated in the following manner:
          at any time by the mutual written agreement of the parties; or
          by either party upon six (6) months notice given to the other party in
which event this Agreement shall terminate at the end of such six (6) month
notice period, provided, if the Agreement is terminated by Seller under this
subsection before _________ 20___, the Seller shall pay to the Buyer in a lump
sum, by wire transfer of immediately available funds an amount equal to the
percentage set forth in Section 3.2 hereof of the timber value of the Annual
Timber Volume remaining after the termination of this Agreement. Upon
termination by the Seller under this subsection, the parties will negotiate and
agree on the value of the Annual Timber Volumes for the remaining term of this
Agreement, and if the parties are unable to agree on such value, then the value
shall be determined in accordance with the process set forth in Section 9.1.
Upon

 



--------------------------------------------------------------------------------



 



termination pursuant to this subsection, neither party shall have any further
rights or obligations under this Agreement except for those obligations which,
by their terms survive the expiration or termination of this Agreement.
     Damages. In no event shall Seller be liable to Buyer for any consequential,
incidental, indirect or special damages arising out of this Agreement or any
breach thereof, including but not limited to loss of use, lost profits or
revenue, whether or not such loss or damage is based on contract, warranty,
negligence or otherwise.
DISPUTE RESOLUTION
     Arbitration. The parties agree that resolution of disputes under this
Section 9.1 shall be the parties’ sole and exclusive remedy in the case of any
Dispute arising out of or under Sections 3.6, 4.5, 7.2 and 8.2 of this
Agreement; the parties explicitly agree to forego their right to sue in any
court of competent jurisdiction and waive the right to trial by jury in
connection with the resolution of disputes in such Sections. In case of any
Dispute in connection with the Sections listed, the parties agree to meet and
shall endeavor, in good faith, to resolve such Dispute between themselves. If
the parties are unable to resolve the Dispute within 14 days following the date
on which the Dispute arose (the “Negotiation Period”), Seller and Buyer will
each appoint an independent forestry consultant, each of which may be a
consultant previously engaged by the appointing party with respect to the
Timberlands. Such two consultants will in turn select a third independent
forestry consultant to act with them in panel to determine the appropriate
resolution of any dispute covered under this Section. The panel of consultants
must reach a binding decision within thirty (30) days following the selection of
the third consultant. If the panel is not able to reach an unanimous decision
within the thirty (30) day period, the decision of the two consultants which are
numerically closest shall be averaged to reach a decision. The decision of the
panel of consultants as to the dispute resolution will be final. Seller and
Buyer will each bear the cost of its respective consultant and one-half of the
cost of the third consultant.
MISCELLANEOUS
     Entire Agreement. This Agreement (including the Exhibits attached hereto or
referred to herein and the Quarterly Cutting Schedules) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, to the extent they related in any way to the
subject matter hereof.
     Designation of Manager. Seller has designated _________ (the “Manager”) to
act for Seller in the administration of this Agreement, and Buyer shall

 



--------------------------------------------------------------------------------



 



accept directions from Manager as though they had come from Seller. The parties
acknowledge that the Manager’s rights and status under this Agreement arise
solely as a result of being the Manager for Seller, and not under any separate
contract or other relationship with Buyer. The Seller may replace ___ as Manager
by giving notice of said replacement to the Buyer.
     Succession and Assignment. Buyer may not assign this Agreement in whole or
in part without the written consent of Seller, which consent may be denied or
withheld in the sole discretion of Seller.
     Relationship. The only relationship between Seller and Buyer shall be that
of vendor and buyer of the Timber to be cut and removed from the Timberlands or
Substituted Timberlands of Seller, and Buyer shall not in any respect be deemed
to be or represent itself to be a partner, joint venturer, or agent of Seller.
     Counterparts. This Agreement may be executed in any number of counterparts,
and by any party on separate counterparts, each of which as so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement as to any parry hereto to produce or account for more
than one such counterpart executed and delivered by such party.
     Headings. The Article and Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     Notices. All notices, certificates, requests, demands, claims, and other
communications hereunder shall be given in writing and shall be delivered
personally (including by personal courier or delivery service) or sent by
facsimile or telegram or by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following address (or at such
other addresses as shall be specified by like notice):

     
If to Buyer:
  Glatfelter Pulp Wood Company
 
  Attn: Thomas V. Bosley, VP & General Manager
 
  228 South Main
 
  Spring Grove, PA 17362
 
  (717) 225-4711 ext 2577 (telephone)
 
  (717) 225-2872 (facsimile)
 
  tbosley@glatfelter.com

 



--------------------------------------------------------------------------------



 



     
If to Seller:
  Glawson Investments Corp.
 
  Attn: W.C. Glawson, Jr.
 
  225 River North Boulevard
 
  Macon, GA 31211
 
  (478) 746-6661 (telephone)
 
  (478) 746-5528 (facsimile)
 
  glawsonoffice@aol.com

     Any notice given personally or by mail or telegram shall be effective when
received. Any notice given by facsimile shall be effective when the appropriate
facsimile answer back is received, with a confirmation copy to be sent by a
nationally recognized overnight delivery service with early next day delivery
specified.
     Governing Law. The laws of the state of Virginia will govern all matters
related to this Agreement, without regard to the principles of conflict of laws.
     Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same shall be in writing, designated in its heading as
an amendment to this Agreement and signed by both the Seller and the Buyer. This
Agreement may not be amended by course of dealing. Either parry hereto may, by
notice to the other party, waive any provision of this Agreement. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, will be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
     Severability. The provisions of this Agreement shall be deemed severable
and any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof. If any provision of
this Agreement or the application thereof to any person or entity or any
circumstance, is invalid or unenforceable, (i) a suitable provision shall be
substituted there for in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (ii) the remainder of this Agreement and the application of such provision
to other persons, entities or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
     No Third Party Beneficiary. This Agreement is intended for the exclusive
benefit of the Buyer and Seller and their permitted successors and assigns, and
nothing herein is intended to confer on any other party any right or remedy,
whether as a third party beneficiary or otherwise.

 



--------------------------------------------------------------------------------



 



     Joint and Several Liability. Glawson Investments Corp. and Timber LLC,
named as and defined as Sellers in the preamble to this Agreement, are jointly
and severally liable for the obligations of the Seller hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have each caused this Stumpage Supply
Agreement to be executed by their duly authorized officers, each as of the date
first above written.

              “SELLER”   “BUYER”
 
            GLAWSON INVESTMENTS CORP.   GLATFELTER PULP WOOD COMPANY
 
           
By:
      By:    
 
           
 
  W.C. Glawson, Jr., President       Thomas V. Bosley, Vice President
and General Manager
 
            “SELLER”        
 
            TIMBER LLC        
 
           
By:
           
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF TIMBERLANDS

 



--------------------------------------------------------------------------------



 



Exhibit P
EXHIBIT B
ANNUAL TIMBER VOLUMES

     
Years 1 — 5
  73,860 tons annually
 
   
Years 6 — 10
  55,755 tons annually

 